 



Exhibit 10.1
 
METROPCS WIRELESS, INC.
THE GUARANTORS NAMED ON SCHEDULE I HERETO
$400,000,000
91/4% Senior Notes due 2014
Purchase Agreement
May 31, 2007
BEAR, STEARNS & CO. INC.
 

 



--------------------------------------------------------------------------------



 



METROPCS WIRELESS, INC.
$400,000,000
91/4% Senior Notes due 2014
PURCHASE AGREEMENT
May 31, 2007
New York, New York
BEAR, STEARNS & CO. INC.
383 Madison Avenue
New York, NY 10179
Ladies & Gentlemen:
     MetroPCS Wireless, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to Bear, Stearns & Co. Inc. (the “Initial Purchaser”)
$400,000,000 in aggregate principal amount of 91/4% Senior Notes due 2014 (the
“Additional Notes”), subject to the terms and conditions set forth herein.
     1. The Transactions. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchaser $400,000,000 in
aggregate principal amount of the Additional Notes. The Additional Notes and the
Exchange Notes (as defined below) are collectively referred to herein as the
“Notes.” The Additional Notes will (i) have the terms and provisions that are
described in the Offering Memorandum (as defined below) under the heading
“Description of Notes” and such other terms as are customary for notes of the
kind offered and mutually agreed between the parties and (ii) be issued pursuant
to the indenture, dated as of November 3, 2007, among the Company, the
guarantors signatory thereto and The Bank of New York, as trustee (the
“Trustee”), as supplemented by the supplemental indenture, dated as of
February 6, 2007, among the Company, the guarantors signatory thereto and the
Trustee (as so supplemented, the “Indenture”), and pursuant to which the Company
has issued $1,000,000,000 in aggregate principal amount of 91/4% Senior Notes
Due 2014 (the “Initial Notes”).
     The Initial Purchaser and other holders (including the direct and indirect
transferees of the Additional Notes) of the Additional Notes will be entitled to
the benefits of the exchange and registration rights agreement, to be dated as
of the Closing Date (as defined below) (the “Registration Rights Agreement”),
among the Company, the Guarantors (as defined below) and the Initial Purchaser,
in the form attached hereto as Exhibit A, for so long as such Additional Notes
constitute “Transfer Restricted Securities” (as defined in the Registration
Rights Agreement). Pursuant to the terms and conditions of the Registration
Rights Agreement, the Company and the Guarantors will agree, among other things,
to (i) (A) amend the Registration Statement on Form S-4 (the “Registration
Statement”) filed by the Company on May 15, 2007 with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of

 



--------------------------------------------------------------------------------



 



1933, as amended (together with the rules and regulations of the Commission
promulgated thereunder, the “Securities Act”), registering a new series of 91/4%
Senior Notes due 2014 (the “Exchange Notes”) identical in all material respects
to the Additional Notes and the Initial Notes (except that the Exchange Notes
will not contain terms with respect to transfer restrictions) to be offered in
exchange for the Additional Notes and the Initial Notes (the “Exchange Offer”)
and (B) under certain circumstances specified in the Registration Rights
Agreement, file a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”) and (ii) use their
commercially reasonable efforts to cause the Registration Statement and, if
applicable, the Shelf Registration Statement to be declared effective and to
consummate the Exchange Offer as provided in the Registration Rights Agreement.
     The sale of the Additional Notes and the Guarantees (as defined below) to
the Initial Purchaser (the “Offering”) will be made without registration under
the Securities Act, in reliance upon the exemption therefrom provided by
Section 4(2) of the Securities Act.
     In connection with the sale of the Securities (as defined below), the
Company prepared a preliminary offering memorandum, dated May 30, 2007 (the
“Preliminary Offering Memorandum”), and has prepared a final offering
memorandum, dated the date hereof (the “Offering Memorandum”), each setting
forth information regarding the Company, MetroPCS Communications, Inc., a
Delaware corporation (“Parent”), MetroPCS, Inc., a Delaware corporation
(“HoldCo”), the Subsidiaries (as defined below), Royal Street (as defined
below), the Securities (as defined below), the terms of the Offering and the
transactions contemplated by the Offering Documents (as defined below), and any
material developments relating to the Company and the Guarantors occurring after
the date of the most recent financial statements included or incorporated by
reference therein. The Preliminary Offering Memorandum and the Offering
Memorandum incorporate by reference (i) the discussions under the headings
“Management,” “Executive Compensation,” Security Ownership of Certain Beneficial
Owners” and “Transactions with Related Parties” in the Registration Statement
(ii) “Part II — Item 8. Financial Statements and Supplementary Data” from the
Parent’s Annual Report on Form 10-K for the year ended December 31, 2006, (iii)
“Part I — Item 1. Financial Statements” from the Parent’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2007, and (iv) any future filings made
by Parent with the Commission under Sections 13(a), 13(c), 14 or 15(d) of the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations of the Commission promulgated thereunder, the “Exchange Act”)
(excluding any portions thereof that are deemed to be furnished and not filed),
through the date on which the Initial Purchaser has sold all of the Additional
Notes to Eligible Purchasers (all such information listed in clauses (i) through
(iv) are referred to herein as the “Incorporated Information”). Any references
herein to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to include, in each case, all amendments and supplements thereto and
the Incorporated Information. The Company hereby confirms that it has authorized
the use of the Disclosure Package (as defined below) and the Offering Memorandum
in connection with the offering and resale of the Additional Notes by the
Initial Purchaser.
     The Company understands that the Initial Purchaser proposes to make an
offering of the Additional Notes (the “Exempt Resales”) only on the terms and in
the manner set forth in the Offering Memorandum, as amended or supplemented, and
Sections 4 and 5 hereof as soon as the Initial Purchaser deems advisable after
this Agreement has been executed and delivered, solely to

2



--------------------------------------------------------------------------------



 



(i) persons in the United States whom the Initial Purchaser reasonably believes
to be “qualified institutional buyers” (“QIBs”) as defined in Rule 144A under
the Securities Act, as such rule may be amended from time to time (“Rule 144A”),
in transactions under Rule 144A, and (ii) outside the United States to certain
persons in reliance on Regulation S (“Regulation S”) under the Securities Act
(each, a “Reg S Investor”). The QIBs and the Reg S Investors are collectively
referred to herein as the “Eligible Purchasers.” The Initial Purchaser will
offer the Additional Notes to such Eligible Purchasers initially at a price
equal to 105.875% of the principal amount thereof. Such price may be changed by
the Initial Purchaser at any time without notice.
     The payment of principal of, premium and liquidated damages, if any, and
interest on the Additional Notes and the Exchange Notes will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally,
by (i) Parent, (ii) HoldCo, (iii) each of the Company’s Subsidiaries listed in
Schedule I hereto, and (iv) any subsidiary of the Company or Parent formed or
acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and respective successors and
assigns of Parent, HoldCo and the Subsidiaries of the Company or Parent referred
to in (iii) and (iv) above (collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Additional Notes and the Guarantees attached
thereto are herein collectively referred to as the “Securities”; and the
Exchange Notes and the Guarantees attached thereto are herein collectively
referred to as the “Exchange Securities.”
     This Agreement, the Securities, the Exchange Securities, the Indenture and
the Registration Rights Agreement are hereinafter referred to collectively as
the “Offering Documents.” Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Offering
Memorandum, and if not defined therein, in the Indenture.
     2. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors, jointly and severally and as of the date hereof,
represent and warrant to, and agree with, the Initial Purchaser that:
          (a) (i) The Preliminary Offering Memorandum as of its date did not,
(ii) the Preliminary Offering Memorandum, as supplemented by the information and
documents listed in Schedule II hereto (the “Pricing Supplement”) (the
Preliminary Offering Memorandum and the Pricing Supplement taken together, the
“Disclosure Package”), as of the Applicable Time (as defined below) does not,
(iii) the Offering Memorandum as of its date does not, and as of the Closing
Date will not and (iv) any supplement or amendment to any of the documents
referenced in clauses (i) through (iii) above does not as of its respective date
and will not as of the Closing Date, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except that the representations and warranties contained in this
paragraph shall not apply to statements in or omissions from the Preliminary
Offering Memorandum, the Disclosure Package or the Offering Memorandum (or any
supplement or amendment thereto, including the Pricing Supplement) made in
reliance upon and in conformity with information relating to the Initial
Purchaser furnished to the Company and the Guarantors in writing by the Initial
Purchaser expressly for use therein, it being understood and agreed that the
only such information furnished by the Initial Purchaser consists of the
information described as such in

3



--------------------------------------------------------------------------------



 




Section 11 hereof. For purposes of this Agreement, the “Applicable Time” is 4:00
p.m. e.d.s.t.,. New York City time on the date of this Agreement. Any reference
herein to the Preliminary Offering Memorandum, the Disclosure Package or the
Offering Memorandum shall be deemed to refer to and include (i) all documents
filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the
Exchange Act after the date of the Preliminary Offering Memorandum, the
Disclosure Package or the Offering Memorandum, as the case may be, through the
date on which the Initial Purchaser has sold all of the Additional Notes to
Eligible Purchasers and (ii) any Additional Issuer Information (as defined in
Section 6(i) hereof) furnished by the Company prior to the completion of the
distribution of the Additional Notes; and all documents filed under the Exchange
Act and so deemed to be included in the Preliminary Offering Memorandum, the
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports.” The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act.
          (b) The Disclosure Package and the Offering Memorandum have been or
will be prepared by the Company for use by the Initial Purchaser in connection
with the Offering.
          (c) (intentionally omitted).
          (d) Subsequent to the respective dates as of which information is
given in the Disclosure Package and the Offering Memorandum, except as disclosed
in the Disclosure Package and the Offering Memorandum, neither Parent, Royal
Street Communications, LLC and its subsidiaries (collectively, “Royal Street”)
nor any Subsidiary (as defined below) has declared, paid or made any dividends
or other distributions of any kind on or in respect of its capital stock and
there has been no material adverse change, in the capital stock or the long-term
debt, or material increase in the short-term debt, of Parent, Royal Street or
any Subsidiary from that set forth in the Disclosure Package and the Offering
Memorandum, whether or not arising from transactions in the ordinary course of
business, in or affecting (i) the business, assets, financial condition, results
of operations or properties of Parent, Royal Street and the Subsidiaries (as
defined below), taken as a whole or (ii) the ability of the Company to
consummate the Offering or any of the other transactions contemplated by the
Offering Documents. Since the date of the latest balance sheet included or
incorporated by reference in the Disclosure Package and the Offering Memorandum,
neither Parent nor any Subsidiary has incurred or undertaken any liabilities or
obligations, whether direct or indirect, liquidated or contingent, matured or
unmatured, or entered into any transactions, including any acquisition or
disposition of any business or asset, which is material to Parent, Royal Street
and the Subsidiaries, taken as a whole, except for liabilities, obligations and
transactions which are disclosed in the Disclosure Package and the Offering
Memorandum and purchase transactions in the ordinary course of business.
          (e) Parent and each Subsidiary (i) has been duly organized and is
validly existing as a corporation, partnership or limited liability company in
good standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business as it is currently being
conducted and as described in the Disclosure Package and the Offering
Memorandum, and to own, lease and operate its respective properties and (iii) is
duly qualified and authorized to do business and is in good standing as a
foreign corporation,

4



--------------------------------------------------------------------------------



 




partnership or limited liability company in each jurisdiction in which the
character or location of its properties (owned, leased or licensed) or the
nature or conduct of its business makes such qualification necessary, except for
those failures to be so qualified or in good standing which (individually or in
the aggregate) would not reasonably be expected to have a material adverse
effect on (A) the business, assets, financial condition, results of operations,
or properties of Parent, Royal Street and the Subsidiaries, taken as a whole,
(B) the long-term debt or capital stock of Parent, Royal Street or any
Subsidiary, (C) the issuance or marketability of the Notes or (D) the validity
of this Agreement or any other Offering Document or the transactions described
in the Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds” (any such effect being a “Material Adverse Effect”).
          (f) The subsidiaries listed on Exhibit B (collectively, the
“Subsidiaries” and individually, a “Subsidiary”) are the only “subsidiaries” of
Parent (within the meaning of Rule 405 under the Securities Act) other than
Royal Street, in which Parent indirectly holds an 85% non-controlling interest.
Except for the Subsidiaries or as otherwise disclosed in the Disclosure Package
and the Offering Memorandum, Parent does not hold ownership or other interest,
nominal or beneficial, direct or indirect, in any corporation, partnership,
joint venture or other business entity. All of the issued shares of capital
stock of, or other ownership interests in, each Subsidiary have been duly and
validly authorized and issued and are fully paid and non-assessable and are
owned, directly or indirectly, by Parent, free and clear of any lien, charge,
mortgage, pledge, security interest, claim, limitation on voting rights, equity,
trust or other encumbrance, preferential arrangement, defect or restriction of
any kind whatsoever (any “Lien”), except for any such security interests,
claims, liens, limitations on voting rights or encumbrances as would (a)
constitute “Permitted Liens” (“Permitted Liens”) as defined in the section of
the Disclosure Package and the Offering Memorandum entitled “Description of
Notes” (the “DoN”), (b) be immaterial to the business, assets, financial
condition, results of operations or properties of Parent and the Subsidiaries
taken as a whole, or (c) any restrictions on transfer under applicable federal
or state securities laws.
          (g) Except as disclosed in the Disclosure Package and the Offering
Memorandum, no Subsidiary has outstanding subscriptions, rights, warrants,
calls, commitments of sale or options to acquire, or any preemptive rights or
other rights to subscribe for or to purchase, or any contracts or commitments to
issue or sell, or instruments convertible into or exchangeable for, any capital
stock or other equity interest in the Subsidiaries (any “Relevant Security”).
All of the issued and outstanding shares of capital stock of Parent are fully
paid and non-assessable and have been duly and validly authorized and issued, in
compliance with all applicable state, federal and foreign securities laws and
not in violation of or subject to any preemptive or similar right that does or
will entitle any person, upon the issuance or sale of any security, to acquire
from Parent or any Subsidiary any Relevant Security of Parent or any Subsidiary,
except for such violations which would not reasonably be expected to result in a
Material Adverse Effect.
          (h) When the Additional Notes and the Guarantees thereof are issued
and delivered pursuant to this Agreement, no securities of Parent or any
Subsidiary other than the Initial Notes will be (i) of the same class (within
the meaning of Rule 144A) as the Additional Notes and the Guarantees thereof and
(ii) listed on a national securities exchange registered

5



--------------------------------------------------------------------------------



 




under Section 6 of the Exchange Act or quoted in a United States automated
interdealer quotation system.
          (i) The Company and each of the Guarantors has the required corporate
or limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement and each of the other Offering Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby, including, without limitation, the corporate or limited liability
company power and authority to issue, sell and deliver the Notes and to issue
and deliver the related Guarantees as provided herein and therein.
          (j) The Additional Notes have been duly and validly authorized by the
Company for issuance and sale to the Initial Purchaser pursuant to this
Agreement and, when executed by the Company and authenticated by the Trustee in
accordance with the provisions of the Indenture and when delivered to and paid
for by the Initial Purchaser in accordance with the terms hereof and thereof,
will be duly and validly executed, issued and delivered and will constitute
valid and legally binding obligations of the Company, entitled to the benefits
of the Indenture and enforceable against the Company in accordance with their
terms, except that the enforcement thereof may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity) (clauses (i) and
(ii) are referred to herein collectively as the “Enforceability Exceptions”).
The Additional Notes will conform in all material respects to the descriptions
thereof in the Disclosure Package and the Offering Memorandum. At the Closing
Date, the Additional Notes will be in the form contemplated by the Indenture.
          (k) The Guarantees of the Additional Notes have been duly and validly
authorized by each of the Guarantors for issuance to the Initial Purchaser
pursuant to this Agreement and, when executed by the respective Guarantors in
accordance with the provisions of the Indenture and when delivered to the
Initial Purchaser in accordance with the terms hereof and thereof, and when the
Additional Notes have been issued and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchaser in accordance with the terms hereof and thereof, will constitute valid
and legally binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture and enforceable against each of them in accordance
with their terms, except that the enforcement thereof may be limited by the
Enforceability Exceptions. The Guarantees of the Additional Notes will conform
in all material respects to the descriptions thereof in the Disclosure Package
and the Offering Memorandum.
          (l) The Exchange Notes have been duly and validly authorized for
issuance by the Company and, when issued and executed by the Company and
authenticated by the Trustee in accordance with the terms of the Exchange Offer
and the Indenture, will constitute valid and legally binding obligations of the
Company, entitled to the benefits of the Indenture and enforceable against the
Company in accordance with their terms, except that the enforcement thereof may
be limited by the Enforceability Exceptions. The Exchange Notes will conform in
all material respects to the descriptions thereof in the Disclosure Package and
the Offering Memorandum.

6



--------------------------------------------------------------------------------



 



          (m) The Guarantees of the Exchange Notes have been duly and validly
authorized by each of the Guarantors and, when executed by the respective
Guarantors and when delivered in accordance with the provisions of the Indenture
and when the Exchange Notes have been issued and authenticated in accordance
with the terms of the Exchange Offer and the Indenture, will constitute valid
and legally binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture and enforceable against each of them in accordance
with their terms, except that the enforcement thereof may be limited by the
Enforceability Exceptions. The Guarantees of the Exchange Notes will conform in
all material respects to the descriptions thereof in the Disclosure Package and
the Offering Memorandum.
          (n) The Indenture has been duly and validly authorized, executed and
delivered by the Company and each Guarantor and (assuming the due authorization,
execution and delivery by the Trustee), constitutes a valid and legally binding
agreement of the Company and each Guarantor, enforceable against each of them in
accordance with its terms, except that the enforcement thereof may be limited by
the Enforceability Exceptions. The Indenture conforms in all material respects
to the description thereof in the Disclosure Package and the Offering
Memorandum. The Indenture conforms in all material respects to the requirements
of the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and
the rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.
          (o) The Registration Rights Agreement has been duly and validly
authorized by the Company and each Guarantor and, when duly executed and
delivered by the Company and each Guarantor (assuming the due authorization,
execution and delivery by the Initial Purchaser), will constitute a valid and
legally binding obligation of the Company and each Guarantor, enforceable
against each of them in accordance with its terms, except that the enforcement
thereof may be limited by the Enforceability Exceptions. The Registration Rights
Agreement conforms in all material respects to the description thereof in the
Disclosure Package and the Offering Memorandum.
          (p) This Agreement has been duly and validly authorized, executed and
delivered by the Company and each Guarantor.
          (q) Neither Parent nor any Subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time, or both, would constitute a default under,
or result in the creation or imposition of any Lien upon, any property or assets
of Parent or any Subsidiary pursuant to, any bond, debenture, note, indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) is in violation of any statute, law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, foreign or domestic,
except (in the case of clauses (ii) and (iii) above) for violations or defaults
that would not (individually or in the aggregate) reasonably be expected to have
a Material Adverse Effect and except (in the case of clause (ii) alone) for any
Lien disclosed in the Disclosure Package and the Offering Memorandum.

7



--------------------------------------------------------------------------------



 



          (r) None of (i) the execution, delivery and performance by the Company
and each Guarantor of this Agreement and consummation of the transactions
contemplated by the Offering Documents to which each of them, respectively, is a
party, (ii) the issuance and sale of the Additional Notes, the issuance of the
Exchange Notes, and the issuance of the Guarantees or (iii) the consummation by
Parent and the Subsidiaries of the transactions described in the Disclosure
Package and the Offering Memorandum under the caption “Use of Proceeds,”
violates or will violate, conflicts with or will conflict with, requires or will
require consent under, or results or will result in a breach of any of the terms
and provisions of, or constitutes or will constitute a default (or an event
which with notice or lapse of time, or both, would constitute a default) under,
or results or will result in the creation or imposition of any Lien upon any
property or assets of Parent or any Subsidiary, or an acceleration of any
Indebtedness (as defined in the DoN) of Parent or any Subsidiary pursuant to
(A) any provision of the certificate or articles of incorporation, by-laws,
certificate of formation, limited liability company agreement, partnership
agreement or other organizational documents of Parent or any Subsidiary, (B) any
bond, debenture, note, indenture, mortgage, deed of trust, loan agreement or
other agreement, instrument, franchise, license or permit to which Parent or any
Subsidiary is a party or by which Parent or any Subsidiary or their respective
properties, operations or assets is or may be bound or (C) assuming the
representations of the Initial Purchaser contained herein are true and correct,
any statute, law, rule, regulation, ordinance, directive, judgment, decree or
order of any judicial, regulatory or other legal or governmental agency or body,
domestic or foreign, except (x) in the case of the Registration Rights
Agreement, consents and approvals that will be obtained and made under the
Securities Act, the Trust Indenture Act, and state securities or blue sky laws
and regulations, and (y) (in the case of clauses (B) and (C) above) as would not
reasonably be expected to have a Material Adverse Effect.
          (s) Each of Parent and the Subsidiaries has all necessary consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
filings and permits of, with and from all judicial, regulatory and other legal
or governmental agencies and bodies and all third parties, foreign and domestic
(collectively, the “Consents”), to own, lease and operate its properties and
conduct its business as it is now being conducted and as disclosed in the
Disclosure Package and the Offering Memorandum, and each such Consent is valid
and in full force and effect, except in each case as would not reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Disclosure Package and the Offering Memorandum, neither Parent nor any
Subsidiary has received notice of any investigation or proceedings which, if
decided adversely to Parent or any Subsidiary, would reasonably be expected to
result in the revocation of, or imposition of a materially burdensome
restriction on, any Consent. Except as disclosed in the Disclosure Package and
the Offering Memorandum, each of Parent and each Subsidiary is in compliance
with all applicable laws, rules, regulations, ordinances, judgments, decrees and
orders, foreign and domestic, except where failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect.
          (t) After giving effect to the transactions contemplated by each of
the Offering Memorandum and the Offering Documents, no Consent is required for
(i) the execution, delivery and performance by each of the Company and the
Guarantors of this Agreement or consummation of the Offering, the Exchange Offer
and the other transactions contemplated by the Offering Documents to which each
of them, respectively, is a party or (ii) the issuance, sale and delivery of the
Additional Notes (and the issuance of the Exchange

8



--------------------------------------------------------------------------------



 



Notes in connection with the Exchange Offer), and the issuance of the
Guarantees, except such Consents as have been or will be obtained and made on or
prior to the Closing Date (or, in the case of the Registration Rights Agreement,
will be obtained and made under the Securities Act, the Trust Indenture Act, and
state securities or blue sky laws and regulations) and that the Commission must
declare the Registration Statement effective pursuant to the Registration Rights
Agreement, except where the failure to obtain such Consent would not reasonably
be expected to have a Material Adverse Effect.
          (u) Except as disclosed in the Disclosure Package and the Offering
Memorandum, there is (i) no judicial, regulatory, arbitral or other legal or
governmental proceeding or other litigation or arbitration pending, domestic or
foreign, to which Parent, any Subsidiary or, to Parent’s knowledge, Royal
Street, is a party or of which the business, property, operations or assets of
Parent or any Subsidiary is subject, (ii) no statute, rule, regulation or order
that has been enacted, adopted or issued by any governmental agency, and
(iii) no injunction, restraining order or order of any nature by a federal or
state court or foreign court of competent jurisdiction to which Parent or any
Subsidiary is subject or to which the business, property, operations or assets
of Parent or any Subsidiary is or may be subject which, if determined adversely
to Parent or any Subsidiary, would reasonably be expected to have a Material
Adverse Effect; and to Parent’s knowledge, no such proceeding, litigation or
arbitration is threatened or contemplated.
          (v) There exists as of the date hereof (after giving effect to the
transactions contemplated by each of the Offering Documents) no event or
condition that would constitute a default or an event of default (in each case
as defined in each of the Offering Documents) under any of the Offering
Documents that would result in a Material Adverse Effect or materially adversely
affect the ability of the Company to consummate the Offering and the other
transactions contemplated by the Offering Documents, including, without
limitation, the Exchange Offer.
          (w) (i) To Parent’s knowledge, no action has been taken and no
statute, rule, regulation or order has been enacted, adopted or issued by any
governmental agency that prevents the issuance of the Notes or the Guarantees or
prevents or suspends the use of the Disclosure Package or the Offering
Memorandum or any amendment or supplement thereto, (ii) no injunction,
restraining order or order of any nature by a federal or state court of
competent jurisdiction has been issued that prevents the issuance of the Notes
or the Guarantees or prevents or suspends the sale of the Additional Notes or
the Guarantees in any jurisdiction referred to in Section 6(e) hereof, (iii)
every request of any securities authority or agency of any jurisdiction for
additional information relating to the issuance of the Notes or Guarantees or
the sale of the Additional Notes has been complied with in all material respects
and (iv) no order asserting that any of the transactions contemplated by this
Agreement are subject to the registration requirements of the Securities Act has
been issued and no proceeding for that purpose has commenced or is pending or,
to Parent’s knowledge, is contemplated.
          (x) There is (i) no material unfair labor practice complaint pending
against Parent or any Subsidiary nor, to Parent’s knowledge, threatened against
any of them, before the National Labor Relations Board, any state or local labor
relations board or any foreign labor relations board, and no material grievance
or material arbitration proceeding arising out of or

9



--------------------------------------------------------------------------------



 



under any collective bargaining agreement is so pending against Parent or any
Subsidiary or, to Parent’s knowledge, threatened against any of them, (ii) no
material strike, labor dispute, slowdown, or stoppage pending against Parent or
any Subsidiary nor, to Parent’s knowledge, threatened against any of them,
(iii) no material labor disturbance by the employees of Parent or any Subsidiary
or, to Parent’s knowledge, no such disturbance is imminent and (iv) no union
representation petition has been submitted to Parent or any Subsidiary. To
Parent’s knowledge, no collective bargaining organizing activities are taking
place with respect to Parent or any Subsidiary. Neither Parent nor any
Subsidiary has violated (i) any federal, state or local law or foreign law
relating to discrimination in hiring, promotion or pay of employees or (ii) any
applicable wage or hour laws, except those violations that would not reasonably
be expected to have a Material Adverse Effect.
          (y) No “prohibited transaction” (as defined in either Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”) or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”)), “accumulated funding deficiency” (as defined in Section 302 of ERISA)
or other event of the kind described in Section 4043(b) of ERISA (other than
events with respect to which the 30-day notice requirement under Section 4043 of
ERISA has been waived) has occurred with respect to any employee benefit plan
for which Parent or any Subsidiary would have any liability which would
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect; each employee benefit plan for which Parent or any Subsidiary
would have any liability is in compliance with its terms and applicable law,
including (without limitation) ERISA and the Code, except where such violation
would not reasonably be expected to result in a Material Adverse Effect; neither
Parent nor any Subsidiary has incurred liability under Title IV of ERISA with
respect to the termination of, or withdrawal from any “pension plan” or
“multi-employer plan” (as defined in Section 3(37) of ERISA); and each plan for
which Parent or any Subsidiary would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects, its related trust is exempt from taxation under Section 501(a) of the
Code, and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification. The execution and delivery of this
Agreement, the other Offering Documents and the sale of the Securities to be
purchased by Eligible Purchasers will not involve any prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Internal
Revenue Code of 1986. The representation made by the Company and the Guarantors
in the preceding sentence is made in reliance upon and subject to the accuracy
of, and compliance with, the representations and covenants made or deemed made
by Eligible Purchasers as set forth in the Disclosure Package and the Offering
Memorandum under the caption “Notice to Investors.”
          (z) None of Parent or any Subsidiary has violated, or is in violation
of, any foreign, federal, state or local law or regulation relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), which violations could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (aa) There is no alleged liability, or to Parent’s knowledge,
potential liability (including, without limitation, alleged or potential
liability or investigatory costs, cleanup costs, governmental response costs,
natural resource damages, property damages, personal injuries or

10



--------------------------------------------------------------------------------



 




penalties) of Parent or any Subsidiary arising out of, based on or resulting
from (i) the presence or release into the environment of any Hazardous Material
(as defined below) at any location, whether or not owned by Parent or any
Subsidiary, as the case may be or (ii) any violation or alleged violation of any
Environmental Laws, other than as disclosed in the Disclosure Package and the
Offering Memorandum and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The term “Hazardous
Material” means (i) any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act of 1976, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other law relating to protection of human health or
the environment or imposing liability or standards of conduct concerning any
such chemical material, waste or substance.
          (bb) (intentionally omitted).
          (cc) Parent, the Subsidiaries, and to Parent’s knowledge after due
inquiry, Royal Street own or lease all such properties as are reasonably
necessary to the conduct of the businesses of Parent, Royal Street and the
Subsidiaries as presently operated as described in the Disclosure Package and
the Offering Memorandum. Parent, the Subsidiaries, and to Parent’s knowledge
after due inquiry, Royal Street have (i) good and marketable title in fee simple
to all real property and good and marketable title to all personal property
owned by them, in each case free and clear of any and all Liens, except for
Permitted Liens, Liens under the Credit Agreement (as defined below), the Second
Amended and Restated Credit Agreement executed on December 15, 2005 as of
December 22, 2004, by and between the Company and Royal Street Communications,
LLC (including the Counterpart Signature Page and Joinder Agreement thereto), as
amended, the Amended and Restated Security Agreement executed on December 15,
2005 as of December 22, 2004, between Royal Street Communications, LLC and the
Company and the Amended and Restated Pledge Agreement executed on December 15,
2005 as of December 22, 2004 between Royal Street Communications, LLC and the
Company, and except such as are described in the Disclosure Package and the
Offering Memorandum or such as do not (individually or in the aggregate)
materially affect the value of such property or materially interfere with the
use made or proposed to be made of such property by Parent, Royal Street and the
Subsidiaries and (ii) peaceful and undisturbed possession of any material real
property and buildings held under lease or sublease by Parent, Royal Street and
the Subsidiaries and such leased or subleased real property and buildings are
held by them under valid, subsisting and enforceable leases and no default
exists thereunder, (including, to Parent’s knowledge, defaults by the landlord)
with such exceptions as are not material to, and do not interfere with, the use
made and proposed to be made of such property and buildings by Parent, Royal
Street and the Subsidiaries. Neither Parent nor any Subsidiary, nor to Parent’s
knowledge Royal Street, has received any notice of any claim adverse to its
ownership of any real or personal property or of any claim against the continued
possession of any real property, whether owned or held under lease or sublease
by Parent, Royal Street or any Subsidiary, which would reasonably be expected to
have a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



          (dd) Parent and each Subsidiary (i) owns or possesses right to use all
patents, patent applications, trademarks, service marks, domain names, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, formulae, customer lists, and know-how and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, the “Intellectual Property”)
necessary for the conduct of their respective businesses as presently being
conducted and as described in the Disclosure Package and the Offering
Memorandum, except where the failure to own or possess would not reasonably be
expected to have a Material Adverse Effect and (ii) have no reason to believe
that the conduct of their respective businesses does or will conflict with, and
have not received any notice of any claim of conflict with, any such right of
others (except for such right, or claimed right pursuant to the Amended and
Restated Credit Agreement, dated as of February 20, 2007, among the Company, as
borrower, the several lenders from time to time parties thereto, Bear Stearns
Corporate Lending Inc., as administrative agent and syndication agent, Bear,
Stearns & Co. Inc., as sole lead arranger and joint book runner, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint book runner and Banc of America
Securities LLC, as joint book runner (the “Credit Agreement”) or as disclosed in
the Disclosure Package and the Offering Memorandum). Except as disclosed in the
Disclosure Package and the Offering Memorandum, or as would not reasonably be
expected to have a Material Adverse Effect, to Parent’s knowledge, there is no
infringement by third parties of any Intellectual Property of Parent or any
Subsidiary; except as disclosed in the Disclosure Package and the Offering
Memorandum, or as would not reasonably be expected to have a Material Adverse
Effect, there is no pending or, to Parent’s knowledge, threatened action, suit,
proceeding or claim by others challenging the rights in or to any Intellectual
Property of Parent or any Subsidiary; and except as disclosed in the Disclosure
Package and the Offering Memorandum, or as would not reasonably be expected to
have a Material Adverse Effect, there is no pending or, to Parent’s knowledge,
threatened action, suit, proceeding or claim by others that Parent or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.
          (ee) Parent and each Subsidiary has, in all material respects,
accurately prepared and timely filed all federal, and all material state,
foreign and other tax returns that are required to be filed by it and has paid
or made provision (to the extent required by U.S. GAAP) for the payment of all
taxes, assessments, governmental or other similar charges, including without
limitation, all sales and use taxes and all taxes which Parent or any Subsidiary
is obligated to withhold from amounts owing to employees, creditors and third
parties, with respect to the periods covered by such tax returns (whether or not
such amounts are shown as due on any tax return). No material deficiency
assessment with respect to a proposed adjustment of Parent or any Subsidiary’s
federal, state, local or foreign taxes is pending or, to Parent’s knowledge,
threatened. The accruals and reserves on the books and records of Parent and the
Subsidiaries in respect of tax liabilities for any taxable period not finally
determined are adequate in all material respects (in accordance with U.S. GAAP)
to meet any assessments and related liabilities for any such period and, since
December 31, 2006, Parent and the Subsidiaries have not incurred any material
liability for taxes other than in the ordinary course of its business. There is
no tax lien, whether imposed by any federal, state, foreign or other taxing
authority, outstanding against the assets, properties or business of Parent or
any Subsidiary, except such liens as would not reasonably be expected to have a
Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



          (ff) Parent, the Subsidiaries and, to the Parent’s knowledge after due
inquiry, Royal Street maintain a system of internal accounting and other
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain accountability for
assets, (iii) access to material assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
          (gg) Parent is not aware of any currently existing material weaknesses
in its internal control over financial reporting. Since the date of the latest
audited financial statements included or incorporated by reference in the
Disclosure Package and the Offering Memorandum, there has been no change in
Parent’s internal control over financial reporting that has materially affected,
or is reasonably likely to materially adversely affect, Parent’s internal
control over financial reporting.
          (hh) Parent maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that have been designed to
ensure that material information relating to Parent and its Subsidiaries is
disclosed to Parent’s principal executive officer and principal financial
officer by others within those entities and, as of December 31, 2006, such
disclosure controls and procedures are effective.
          (ii) Parent maintains insurance in such amounts and covering such
risks as Parent reasonably considers adequate for the conduct of Parent and each
Subsidiary’s businesses and the value of Parent and each Subsidiary’s properties
and as is customary for privately–held companies engaged in similar businesses
in similar industries, all of which insurance is in full force and effect,
except where the failure to maintain such insurance would not reasonably be
expected to have a Material Adverse Effect. There are no material claims by
Parent or any Subsidiary under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. Parent reasonably believes that Parent and each Subsidiary will
be able to renew their respective existing insurance as and when such coverage
expires or will be able to obtain replacement insurance adequate for the conduct
of the business and the value of its properties at a cost that would not
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
Subsidiary has received notice from any insurer or agent of such insurer that
substantial capital improvements or other expenditures will have to be made in
order to continue such insurance.
          (jj) Parent has in effect insurance covering its directors and
officers as is customary for similarly-sized publicly held companies engaged in
similar businesses in similar industries for liabilities or losses arising in
connection with the Offering, except where the failure to have such coverage
would not reasonably be expected to have a Material Adverse Effect.
          (kk) Except as disclosed in the Disclosure Package and the Offering
Memorandum, no relationship, direct or indirect, exists between or among Parent,
any Subsidiary or any affiliate of the Company, on the one hand, and any
director, executive officer or security holder (or any immediate family member
of such director, executive officer or security holder),

13



--------------------------------------------------------------------------------



 




of Parent, any Subsidiary or any affiliate of the Company, on the other hand,
which is required by the Securities Act to be described in the Disclosure
Package and the Offering Memorandum if the Disclosure Package and the Offering
Memorandum were prospectuses included in registration statements on Form S-1
filed with the Commission. There are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company or Parent to or for the benefit of any
of the executive officers or directors of the Company or Parent or any of their
respective family members. Parent has not, in violation of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”), directly or indirectly, including through a
Subsidiary, extended or maintained credit, arranged for the extension of credit,
or renewed an extension of credit, in the form of a personal loan to or for any
director or executive officer of Parent.
          (ll) Parent, each Subsidiary, and to Parent’s knowledge Royal Street,
is not now and, after sale of the Additional Notes as contemplated hereunder and
application of the net proceeds of such sale as described in the Disclosure
Package and the Offering Memorandum under the caption “Use of Proceeds,” will
not be, required to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”) and is not and
will not be an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.
          (mm) Except as described in the Disclosure Package and the Offering
Memorandum, no holder of any Relevant Security of Parent or any Subsidiary, or
to Parent’s knowledge Royal Street, has any rights to require registration of
any Relevant Security by reason of the execution by the Company or any of the
Guarantors of this Agreement or any other Offering Document to which it is a
party or the consummation by the Company or any of the Guarantors of the
transactions contemplated hereby and thereby, or as part or on account of, or
otherwise in connection with the Offering and any of the other transactions
contemplated by the Offering Documents, and any such rights so disclosed have
been effectively waived by the holders thereof, and any such waivers remain in
full force and effect.
          (nn) None of Parent, any Subsidiary, or any affiliate of the Company
(within the meaning of Rule 144 under the Securities Act) has (i) taken,
directly or indirectly, any action which constitutes or is designed to cause or
result in, or which could reasonably be expected to constitute, cause or result
in, the stabilization or manipulation of the price of any security of Parent or
any Subsidiary to facilitate the sale or resale of the Additional Notes or
(ii) since the date of the Preliminary Offering Memorandum (A) sold, bid for,
purchased or paid any person any compensation for soliciting purchases of the
Additional Notes or (B) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of Parent or any Subsidiary.
          (oo) None of Parent or any Subsidiary or any of their respective
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
or representatives directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of any “security” (as
defined in the Securities Act) which is or could be integrated with the sale of
the Notes in a manner that would require the registration under the Securities
Act of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those

14



--------------------------------------------------------------------------------



 




terms are used in Regulation D under the Securities Act) in connection with the
offer and sale of the Securities or in connection with Exempt Resales of the
Securities, or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act. Assuming the accuracy of the Initial
Purchaser’s representations and warranties set forth in Section 3 hereof,
neither (i) the offer and sale of the Additional Notes and the Guarantees to the
Initial Purchaser in the manner contemplated by this Agreement, the Disclosure
Package and the Offering Memorandum nor (ii) the Exempt Resales requires
registration under the Securities Act and prior to the effectiveness of any
Registration Statement, the Indenture does not require qualification under the
Trust Indenture Act. No securities of the same class as the Notes have been
issued and sold by Parent or any Subsidiary within the six-month period
immediately prior to the date hereof.
          (pp) The financial information and statements, including the notes
thereto, and the supporting schedules included or incorporated by reference in
the Disclosure Package and the Offering Memorandum present fairly the financial
position as of the dates indicated and the cash flows and results of operations
for the periods specified of Parent and its consolidated subsidiaries in all
material respects; except as otherwise stated in the Disclosure Package and the
Offering Memorandum, said financial statements have been prepared in conformity
with U.S. GAAP applied on a consistent basis throughout the periods involved in
all material respects; and the supporting schedules included or incorporated by
reference in the Disclosure Package and the Offering Memorandum present fairly
the information required to be stated therein in all material respects. The
other financial and statistical information included or incorporated by
reference in the Disclosure Package and the Offering Memorandum derived from the
historical, pro forma and as adjusted financial information and statements,
present fairly the information included therein in all material respects and
have been prepared on a basis consistent with that of the financial statements,
historical, pro forma and as adjusted financial information and statements, that
are included or incorporated by reference in the Disclosure Package and the
Offering Memorandum and the books and records of the respective entities
presented therein and, to the extent such information is a range, projection or
estimate, is based on the good faith belief and estimates of the management of
Parent.
          (qq) Deloitte & Touche LLP, who have certified or will certify the
financial statements and supporting schedules and information of Parent and its
subsidiaries included or to be included as part of the Disclosure Package and
the Offering Memorandum for the fiscal years ended December 31, 2004, 2005 and
2006, is an independent registered public accounting firm as required by the
Securities Act and the Exchange Act.
          (rr) (intentionally omitted).
          (ss) The statistical, industry-related and market-related data
included in the Disclosure Package and the Offering Memorandum are based on or
derived from sources which the Company and the Guarantors reasonably and in good
faith believe are reliable and accurate in all material respects, and such data
agree with the sources from which they are derived in all material respects.
          (tt) Each of (i) the Preliminary Offering Memorandum as of its date,
(ii) the Disclosure Package as of the Applicable Time, (iii) the Offering
Memorandum as of its date and

15



--------------------------------------------------------------------------------



 




as of the Closing Date and (iv) each amendment or supplement to any of the
documents referenced in (i), (ii) or (iii), in each case, as of its date,
contains the information specified in, and meets the requirements of,
Rule 144A(d)(4) under the Securities Act.
          (uu) Assuming the accuracy of the representations of the Initial
Purchaser contained in this Agreement, the sale of the Additional Notes pursuant
to Regulation S is not part of a plan or scheme to evade the registration
provisions of the Securities Act.
          (vv) None of the execution, delivery and performance of this
Agreement, the issuance and sale of the Securities, the application of the
proceeds from the issuance and sale of the Securities and the consummation of
the transactions contemplated thereby as set forth in the Disclosure Package and
the Offering Memorandum, will violate Regulations T, U or X promulgated by the
Board of Governors of the Federal Reserve System or analogous foreign laws and
regulations, in each case as in effect, or as the same may hereafter be in
effect, on the Closing Date (the “Regulations”) and neither Parent nor any
Subsidiaries nor any agent thereof acting on the behalf of any of them has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Additional Notes and the Guarantees to violate the
Regulations.
          (ww) Neither the Company nor any Guarantor is, nor will any of them
be, after giving effect to the execution, delivery and performance of the
Offering Documents and the consummation of the transactions contemplated
thereby, (i) left with unreasonably small capital with which to carry on their
respective businesses as proposed to be conducted, (ii) unable to pay their
debts (contingent or otherwise) as they mature or (iii) insolvent. The fair
value and present fair saleable value of the assets of the Company and each
Guarantor exceeds the amount that will be required to be paid on or in respect
of its existing debts and other liabilities (including contingent liabilities)
as they become absolute and matured.
          (xx) Except pursuant to this Agreement, there are no contracts,
agreements or understandings between or among Parent and the Subsidiaries, and
any other person that would give rise to a valid claim against Parent or any
Subsidiary or the Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the issuance, purchase and sale of the Notes and
the Guarantees.
          (yy) Except as described in the Disclosure Package and the Offering
Memorandum, none of Parent or any of the Subsidiaries is in default under any of
the Offering Documents or any of the contracts described in the Disclosure
Package and the Offering Memorandum, has received a notice or claim of any such
default or has knowledge of any breach of such contracts by the other party or
parties thereto, except such defaults or breaches as would not, individually or
in the aggregate, have a Material Adverse Effect.
          (zz) (intentionally omitted).
          (aaa) Neither Parent nor any Subsidiary has distributed or, prior to
the later to occur of (i) the Closing Date and (ii) completion of the
distribution of the Additional Notes, will distribute any material in connection
with the offering and sale of the Additional Notes other than the Disclosure
Package the Offering Memorandum or other material, if any, not prohibited

16



--------------------------------------------------------------------------------



 



by the Securities Act and the Financial Services and Markets Act 2000 of the
United Kingdom (“FSMA”) (or regulations promulgated under the Securities Act or
the FMSA) and approved by the Initial Purchaser, such approval not to be
unreasonably withheld or delayed.
          (bbb) The Company, the Guarantors and their respective affiliates and
all persons acting on their behalf (other than the Initial Purchaser, as to whom
the Company and the Guarantors make no representation) have not engaged and will
not engage in any directed selling efforts, within the meaning of Regulation S,
with respect to the Additional Notes, and have complied with and will comply
with the offering restrictions requirements of Regulation S in connection with
the offering of the Additional Notes outside the United States and, in
connection therewith, the Disclosure Package and the Offering Memorandum will
contain the disclosure required by Rule 902(g)(2).
          (ccc) The Additional Notes sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
distribution compliance period referred to in Rule 903(c)(3) of the Securities
Act and only upon certification of beneficial ownership of such Additional Notes
by non-U.S. persons or U.S. persons who purchased such Additional Notes in
transactions that were exempt from the registration requirements of the
Securities Act.
          (ddd) Parent is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act and files reports with the Commission on the EDGAR
System. Parent’s common stock, par value $0.0001 per share (the “Common Stock”),
is registered pursuant to Section 12(b) of the Exchange Act and the outstanding
shares of Common Stock are listed on the New York Stock Exchange, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
de-listing the Common Stock from the New York Stock Exchange, nor has the
Company received any notification that the Commission or the New York Stock
Exchange is contemplating terminating such registration or listing.
          (eee) Since the date of effectiveness of its registration statement on
Form 10 (Registration No. 000-50869), Parent has filed in a timely manner each
document or report required to be filed by it pursuant to the Exchange Act.
          (fff) Parent is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act, and is taking commercially
reasonable steps to ensure that it will be in compliance in all material
respects with other provisions of the Sarbanes-Oxley Act not currently in
effect, upon the effectiveness of such provisions.
          Any certificate signed by or on behalf of the Company or any Guarantor
and delivered to the Initial Purchaser or to counsel for the Initial Purchaser
pursuant to this Agreement shall be deemed to be a representation and warranty
by the Company or such Guarantor, as the case may be, to the Initial Purchaser
as to the matters covered thereby.
     Each of the Company and the Guarantors acknowledge that the Initial
Purchaser and, for purposes of the opinions to be delivered to the Initial
Purchaser pursuant to Section 10 hereof,

17



--------------------------------------------------------------------------------



 



counsel for the Company and the Guarantors and counsel for the Initial
Purchaser, will rely upon the accuracy and truth of the foregoing
representations and hereby consent to such reliance.
     3. Representations and Warranties of the Initial Purchaser. The Initial
Purchaser represents, warrants and covenants to the Company and the Guarantors
and agrees that:
          (a) Such Initial Purchaser is a QIB and an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act), with such
knowledge and experience in financial and business matters as are necessary in
order to evaluate the merits and risks of an investment in the Additional Notes.
          (b) Such Initial Purchaser (i) is not acquiring the Additional Notes
with a view to any distribution thereof that would violate the Securities Act or
the securities laws of any state of the United States or any other applicable
jurisdiction and (ii) will be reoffering and reselling the Additional Notes only
to QIBs in reliance on the exemption from the registration requirements of the
Securities Act provided by Rule 144A and in offshore transactions in reliance
upon Regulation S under the Securities Act.
          (c) No form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) has been or will be used by
such Initial Purchaser or any of its representatives in connection with the
offer and sale of any of the Additional Notes, including, but not limited to,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.
          (d) Such Initial Purchaser agrees that, in connection with the Exempt
Resales, it will solicit offers to buy the Additional Notes only from, and will
offer to sell the Additional Notes only to, Eligible Purchasers. Such Initial
Purchaser further (i) agrees that it will offer to sell the Additional Notes
only to, and will solicit offers to buy the Additional Notes only from (A)
Eligible Purchasers that the Initial Purchaser reasonably believes are QIBs, and
(B) Reg S Investors, (ii) acknowledges and agrees that, in the case of such QIBs
and such Reg S Investors, that such Additional Notes will not have been
registered under the Securities Act and may be resold, pledged or otherwise
transferred only (A)(1) to a person whom the seller reasonably believes is a QIB
purchasing for its own account or for the account of a QIB for which such person
is acting as a fiduciary or agent, in a transaction meeting the requirements of
Rule 144A, (2) in an offshore transaction (as defined in Rule 902 under the
Securities Act) meeting the requirements of Rule 904 under the Securities Act,
(3) in a transaction meeting the requirements of Rule 144, or (4) in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel, if the Company and the Guarantors so
request), (B) to Parent or any Subsidiary or (C) pursuant to an effective
registration statement under the Securities Act and, in each case, in accordance
with any applicable securities laws of any state of the United States or any
other applicable jurisdiction and (iii) acknowledges that it will, and each
subsequent holder is required to, notify any purchaser of the security evidenced
thereby of the resale restrictions set forth in (ii) above.

18



--------------------------------------------------------------------------------



 



          (e) Such Initial Purchaser and its affiliates or any person acting on
its or their behalf has not engaged or will not engage in any directed selling
efforts within the meaning of Regulation S with respect to the Additional Notes
or the Guarantees thereof.
          (f) The Additional Notes offered and sold by such Initial Purchaser
pursuant hereto in reliance on Regulation S have been and will be offered and
sold only in offshore transactions.
          (g) The sale of Additional Notes offered and sold by such Initial
Purchaser pursuant hereto in reliance on Regulation S is not part of a plan or
scheme to evade the registration provisions of the Securities Act.
          (h) Such Initial Purchaser has not distributed nor, prior to the later
to occur of (i) the Closing Date and (ii) completion of the distribution of the
Additional Notes, will distribute any material in connection with the offering
and sale of the Additional Notes other than the (w) Disclosure Package, (x) the
Offering Memorandum, (y) one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities or
(z) other material, if any, not prohibited by the Securities Act and the FSMA
(or regulations promulgated under the Securities Act or the FMSA), which
material shall have been reviewed an approved by the Company.
          (i) Such Initial Purchaser agrees that it has not offered or sold and
will not offer or sell the Additional Notes in the United States or to, or for
the benefit or account of, a U.S. Person (other than a distributor), in each
case, as defined in Rule 902 under the Securities Act (i) as part of its
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering of the Additional Notes pursuant hereto and the
Closing Date, other than in accordance with Regulation S of the Securities Act
or another exemption from the registration requirements of the Securities Act.
Such Initial Purchaser agrees that, during such 40-day distribution compliance
period, it will not cause any advertisement with respect to the Additional Notes
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Additional Notes, except such advertisements as permitted by and
include the statements required by Regulation S.
          (j) Such Initial Purchaser agrees that, at or prior to confirmation of
a sale of Additional Notes by it to any distributor, dealer or person receiving
a selling concession, fee or other remuneration during the 40-day distribution
compliance period referred to in Rule 903(c)(3) under the Securities Act, it
will send to such distributor, dealer or person receiving a selling concession,
fee or other remuneration a confirmation or notice to substantially the
following effect:
“The Additional Notes covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule

19



--------------------------------------------------------------------------------



 



144A or to Accredited Institutions in transactions that are exempt from the
registration requirements of the Securities Act), and in connection with any
subsequent sale by you of the Additional Notes covered hereby in reliance on
Regulation S during the period referred to above to any distributor, dealer or
person receiving a selling concession, fee or other remuneration, you must
deliver a notice to substantially the foregoing effect. Terms used above have
the meanings assigned to them in Regulation S.”
          (k) Such Initial Purchaser agrees that the Additional Notes offered
and sold in reliance on Regulation S will be represented upon issuance by a
global security that may not be exchanged for definitive securities until the
expiration of the 40-day distribution compliance period referred to in
Rule 903(c)(3) of the Securities Act and only upon certification of beneficial
ownership of such Additional Notes by non-U.S. persons or U.S. persons who
purchased such Additional Notes in transactions that were exempt from the
registration requirements of the Securities Act.
          The Initial Purchaser acknowledges that the Company and the Guarantors
and, for purposes of the opinions to be delivered to the Initial Purchaser
pursuant to Section 10 hereof, counsel for the Company and the Guarantors and
counsel for the Initial Purchaser will rely upon the accuracy and truth of the
foregoing representations and hereby consent to such reliance.
     4. Purchase, Sale and Delivery.
          (a) On the basis of the representations, warranties, covenants and
agreements contained in this Agreement, and subject to its terms and conditions,
the Company agrees to issue and sell to the Initial Purchaser, and the Initial
Purchaser agrees to purchase from the Company, all of the Additional Notes. The
purchase price for the Additional Notes will be $1053.75 per $1,000 principal
amount of Additional Notes, plus accrued interest from May 1, 2007.
          (b) On the Closing Date, the Company shall deliver to the Initial
Purchaser, in such denomination or denominations and registered in such name or
names as the Initial Purchaser requests upon notice to the Company at least 48
hours prior to the Closing Date, one or more Additional Notes in definitive
global form, registered in the name of Cede & Co., as nominee of The Depository
Trust Company (“DTC”), having an aggregate amount corresponding to the aggregate
principal amount of the Additional Notes sold pursuant to Exempt Resales to QIBs
(the “Global Note”) and (ii) if any Exempt Resales are made in reliance on
Regulation S, one or more Senior Notes in definitive form, registered in the
name of Cede & Co., as nominee of DTC, having an aggregate amount corresponding
to the aggregate amount of the Senior Notes, if any, sold pursuant to Exempt
Resales in offshore transactions in reliance on Regulation S (the “Temporary
Regulation S Global Note”), against payment of the purchase price therefor by
wire transfer of same-day funds to the account of the Company, previously
designated by it in writing. Such delivery of and payment for the Additional
Notes shall be made at the offices of Latham & Watkins LLP, 885 Third Avenue,
Suite 1000, New York, NY 10022 or such other location as may be mutually
acceptable. Such delivery and payment shall be made at 9:00 a.m., New York City
time, on June 6, 2007 or at such other time as shall be agreed upon by the
Initial Purchaser and the Company. The time and date of such delivery and
payment are

20



--------------------------------------------------------------------------------



 




herein called the “Closing Date.” The Global Note and the Temporary Regulation S
Global Note shall be made available to the Initial Purchaser for inspection not
later than 5:00 p.m., New York City time, on the business day immediately
preceding the Closing Date.
     5. Offering by Initial Purchaser. The Initial Purchaser proposes to make an
offering of the Securities at the price and upon the terms set forth in the
Offering Memorandum as soon as practicable after this Agreement is entered into
and as, in the judgment of the Initial Purchaser, is advisable.
     6. Agreements of the Company and the Guarantors. Each of the Company and
the Guarantors, jointly and severally, covenants and agrees with the Initial
Purchaser that:
          (a) The Company and the Guarantors shall advise the Initial Purchaser
promptly and, if requested by the Initial Purchaser, confirm such advice in
writing, upon the Company or any Guarantor becoming aware (i) of the issuance by
any state securities commission or other regulatory authority of any stop order
or order suspending the qualification or exemption from qualification of any
Notes or the related Guarantees for offering or sale in any jurisdiction, or the
initiation of any proceeding for such purpose by any state securities commission
or other regulatory authority and (ii) of the happening of any event that makes
any statement of a material fact made in the Disclosure Package or the Offering
Memorandum untrue or that requires the making of any additions to or changes in
the Disclosure Package or the Offering Memorandum in order to make the
Disclosure Package or the Offering Memorandum not misleading in the light of the
circumstances existing at the time it is delivered to an Eligible Purchaser. The
Company and the Guarantors shall use their respective commercially reasonable
efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption from qualification of any Notes or the related
Guarantees under any state securities or blue sky laws and, if at any time any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any Notes or the
related Guarantees under any state securities or blue sky laws, the Company and
the Guarantors shall use their respective commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.
          (b) The Company and the Guarantors shall, without charge, during the
period referred to in paragraph (c) below, provide to the Initial Purchaser and
to counsel to the Initial Purchaser, and to those persons identified by the
Initial Purchaser to the Company as many copies of the Preliminary Offering
Memorandum and the Offering Memorandum, including all documents incorporated
therein by reference, and any amendments or supplements thereto, as the Initial
Purchaser may reasonably request. The Company and the Guarantors consent to the
use of the Preliminary Offering Memorandum and the Offering Memorandum, and any
amendments and supplements thereto required pursuant hereto, by the Initial
Purchaser in connection with Exempt Resales. The Initial Purchaser may not use
any written materials other than the Preliminary Offering Memorandum, the
Offering Memorandum, the Free Writing Offering Document and one or more term
sheets relating to the Securities containing customary information and conveyed
to purchasers of Securities, unless such material would not violate applicable
laws.

21



--------------------------------------------------------------------------------



 



          (c) Neither the Company nor any Guarantor will amend or supplement the
Preliminary Offering Memorandum or the Offering Memorandum or any amendment or
supplement thereto during such period as, in the opinion of counsel for the
Initial Purchaser, the Preliminary Offering Memorandum or the Offering
Memorandum is required by law to be delivered in connection with Exempt Resales
and in connection with market-making activities of the Initial Purchaser for so
long as any Additional Notes are outstanding unless the Initial Purchaser shall
previously have been advised thereof and furnished a copy for a reasonable
period of time prior to the proposed amendment or supplement and as to which the
Initial Purchaser shall not have given its consent. The Company and the
Guarantors shall promptly, upon the request of the Initial Purchaser or counsel
to the Initial Purchaser, make any amendment or supplement to the Preliminary
Offering Memorandum or the Offering Memorandum that may be necessary or
advisable in connection with such Exempt Resales or such market making
activities.
          (d) If, during the period referred to in 6(c) above, any event shall
occur as a result of which, it is necessary or advisable, in the opinion of
counsel for the Initial Purchaser, to amend or supplement the Preliminary
Offering Memorandum or the Offering Memorandum in order to make such Preliminary
Offering Memorandum or Offering Memorandum not materially misleading in the
light of the circumstances existing at the time it is delivered to an Eligible
Purchaser, or if for any other reason it shall be necessary or advisable to
amend or supplement the Preliminary Offering Memorandum or the Offering
Memorandum to comply with applicable laws, rules or regulations, the Company and
the Guarantors shall (subject to Section 6(c) hereof) forthwith amend or
supplement such Preliminary Offering Memorandum or Offering Memorandum at its
own expense so that, as so amended or supplemented, such Preliminary Offering
Memorandum or Offering Memorandum will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading or so that such Preliminary Offering
Memorandum or Offering Memorandum will comply with all applicable laws, rules or
regulations. The Company and the Guarantors shall supply any amendment or
supplemented Offering Memorandum to the Initial Purchaser in such quantities as
the Initial Purchaser may reasonably request. From the time the Company notifies
the Initial Purchaser that any such amendment or modification is necessary until
the amendment or modification is made, the Initial Purchaser shall cease use of
the Preliminary Offering Memorandum or the Offering Memorandum, as applicable.
          (e) The Company and the Guarantors shall reasonably cooperate with the
Initial Purchaser and counsel for the Initial Purchaser in connection with the
qualification or registration of the Additional Notes and the Guarantees thereof
for offering and sale under the securities or blue sky laws of such
jurisdictions as the Initial Purchaser may designate and shall continue such
qualifications in effect for as long as may be necessary to complete the Exempt
Resales, but in no event longer than 365 days from the Closing Date; provided,
however, that in connection therewith neither the Company nor any Guarantor
shall be required to qualify as a foreign corporation where it is not now so
qualified or to execute a general consent to service of process in any
jurisdiction or to take any other action that would subject it to general
service of process or to taxation in respect of doing business in any
jurisdiction in which it is not otherwise subject, in each case, other than as
to matters and transactions relating to the Preliminary Offering Memorandum, the
Offering Memorandum or Exempt Resales.

22



--------------------------------------------------------------------------------



 



          (f) The Company shall apply the net proceeds from the sale of the
Additional Notes in the manner set forth under “Use of Proceeds” in the
Disclosure Package and the Offering Memorandum.
          (g) (intentionally omitted).
          (h) None of the Company, the Guarantors or any of their respective
“affiliates” (as defined in Rule 144 under the Securities Act) will sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that could be integrated with the
sale of the Additional Notes in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchaser or the Eligible
Purchasers of the Additional Notes or to take any other action that would result
in the Exempt Resales not being exempt from registration under the Securities
Act.
          (i) For so long as any of the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and are not able to be sold in their entirety under Rule 144
under the Securities Act (or any successor provision), for the benefit of
holders from time to time of Additional Notes, the Company will furnish at its
expense, upon request, to any holder or beneficial owner of Additional Notes and
prospective purchasers of the Additional Notes, information (the “Additional
Issuer Information”) specified in Rule 144A(d)(4) under the Securities Act,
unless the Company and the Guarantors are then subject to Section 13 or 15(d) of
the Exchange Act.
          (j) The Company and the Guarantors shall use all commercially
reasonable efforts to (i) permit the Notes to be included for quotation on The
PORTALSM Market and (ii) permit the Notes to be eligible for clearance and
settlement through DTC.
          (k) During any period that they are not subject to the reporting
requirements of the Exchange Act, but in no event longer than two years from the
Closing Date, the Company and the Guarantors shall deliver without charge to the
Initial Purchaser (i) as soon as available, copies of each report and other
communication (financial or otherwise) of the Company mailed to the Trustee of
the holders of the Notes, stockholders or any national securities exchange on
which any class of securities of the Company or any Guarantor may be listed
(including without limitation, press releases) other than materials filed with
the Commission or posted to intralinks.com and (ii) from time to time such other
information concerning Parent and the Subsidiaries as the Initial Purchaser may
reasonably request.
          (l) The Company and the Guarantors shall not take, directly or
indirectly, any action which constitutes or is designed to cause or result in,
or which could reasonably be expected to constitute, cause or result in, the
stabilization or manipulation of the price of any security of the Company or any
Guarantor to facilitate the sale or resale of the Notes, or take any action
prohibited by Regulation M under the Exchange Act, in connection with the
distribution of the Securities and the Exchange Securities contemplated hereby.
Except as permitted by the Securities Act, neither the Company nor any Guarantor
will distribute any (i) preliminary offering memorandum, including, without
limitation, the Preliminary Offering Memorandum, (ii) offering memorandum,
including, without limitation, the Offering Memorandum or (iii) other offering
material in connection with the offering and sale of the Securities.

23



--------------------------------------------------------------------------------



 



          (m) For so long as the Notes constitute “restricted” securities within
the meaning of Rule 144(a)(3) under the Securities Act, the Company and the
Guarantors shall not, and shall not permit any Subsidiary to, solicit any offer
to buy or offer to sell the Notes by means of any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.
          (n) During the period from the Closing Date until two years after the
Closing Date, without the prior written consent of the Initial Purchaser, the
Company and the Guarantors shall not, and shall not permit any of their
respective “affiliates” (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities or the Exchange Securities that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
          (o) Prior to the Closing Date, the Company and the Guarantors shall
not, and shall not permit any of their respective “affiliates” (as defined in
Rule 144 under the Securities Act) to issue any press release or other
communications, directly or indirectly, or hold any press conference with
respect to the issuance of the Additional Notes, Parent or any Subsidiary, the
properties, business, results of operations, condition (financial or otherwise),
affairs or prospects of Parent or any Subsidiary, without the prior consent of
the Initial Purchaser, such consent not to be unreasonably withheld or delayed.
          (p) Without the prior consent of the Initial Purchaser, which consent
may not be unreasonably withheld, the Company and the Guarantors shall not, and
shall not permit any of their respective “affiliates” (as defined in Rule 144
under the Securities Act) to make any offer relating to the Additional Notes
that would constitute a “free writing prospectus” (if the offering of the Notes
was made pursuant to a registered offering under the Securities Act) as defined
in Rule 405 under the Securities Act (a “Free Writing Offering Document”); any
such Free Writing Offering Document the use of which has been consented to by
the Initial Purchaser is listed on Schedule III hereto; if at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document would conflict with the
information in the Preliminary Offering Memorandum or the Offering Memorandum or
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to the Initial Purchaser and, if requested by the Initial
Purchaser, will prepare and furnish without charge to the Initial Purchaser a
Free Writing Offering Document or other document which will correct such
conflict, statement or omission.
     7. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated (pursuant
to Section 13 hereof or otherwise), the Company and the Guarantors hereby agree
to pay all costs and reasonable expenses incident to the performance of their
obligations hereunder, including the following: (i) the negotiation,
preparation, printing, typing, filing, reproduction, execution and delivery of
this Agreement and of the other Offering Documents, any amendment or supplement
to or modification of any of the foregoing and any and all other documents
furnished pursuant hereto or thereto or in connection herewith or therewith and
with the Exempt Resales; (ii) the preparation, printing or reproduction of each
Preliminary Offering Memorandum, the Offering

24



--------------------------------------------------------------------------------



 



Memorandum (including, without limitation, financial statements) and all
amendments and supplements to any of them; (iii) the issuance, transfer and
delivery of the Additional Notes and the Guarantees endorsed thereon to the
Initial Purchaser; (iv) the registration or qualification of the Notes and the
related Guarantees for offer and sale under the securities or blue sky laws of
the several states (including, without limitation, filing fees, the cost of
printing and mailing a preliminary and final blue sky memorandum, and the
reasonable fees and disbursements of outside counsel to the Initial Purchaser
relating to such registration or qualification); (v) the delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of each Preliminary Offering Memorandum, the Offering Memorandum and all
amendments or supplements to any of them as may be requested for use in
connection with the offering and sale of the Notes and the Exempt Resales;
(vi) the preparation, printing, authentication, issuance and delivery of
certificates for the Notes, including any stamp taxes in connection with the
original issuance and sale of the Notes and Trustee’s fees; (vii) the fees,
disbursements and expenses of the Company’s and the Guarantors’ counsel
(including local and special counsel, if any) and accountants; (viii) the
reproduction and delivery of this Agreement and the other Offering Documents,
the preliminary and supplemental blue sky memoranda and all other agreements of
documents reproduced and delivered in connection with the offering of the Notes;
(ix) all fees and expenses (including fees and expenses of counsel) of the
Company and the Guarantors in connection with the approval of the Notes by DTC
for “book-entry” transfer; (x) any fees charged by investment rating agencies
for the rating of the Notes; (xi) the fees and expenses of the Trustee and its
outside counsel; (xii) all expenses incurred in connection with the performance
by the Company and the Guarantors of their other obligations under this
Agreement and the other Offering Documents; (xiii) the transportation and other
“roadshow” expenses incurred by or on behalf of the Company representatives in
connection with presentations to and related communications with prospective
purchasers of the Notes; and (xiv) all expenses and listing fees incurred by the
Company, the Guarantors or the Initial Purchaser in connection with the
application for quotation of the Notes on The PORTALSM Market.
     8. Indemnification.
          (a) The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) the Initial Purchaser, (ii) each person, if any,
who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act and (iii) the respective
officers, directors, partners, employees, representatives and agents of the
Initial Purchaser or any controlling person, from and against any and all
losses, liabilities, claims, damages and expenses whatsoever as incurred
(including, but not limited to, reasonable outside attorneys’ fees and any and
all expenses whatsoever incurred in investigating, preparing or defending
against any investigation or litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact contained in (A) the Disclosure Package, any Free Writing
Offering Document or the Offering Memorandum (in each case, including the
documents and information incorporated by reference therein), or in any
supplement thereto or amendment thereof or (B) in any other materials or
information provided to investors by, or with the approval of, the Company in
connection with the Offering, including any road show or investor

25



--------------------------------------------------------------------------------



 




presentations made to investors by the Company (whether in person or
electronically) (“Marketing Materials”) or (ii) the omission or alleged omission
to state in the Disclosure Package, any Free Writing Offering Document or the
Offering Memorandum (in each case, including the documents incorporated by
reference therein), or in any supplement thereto or amendment thereof, or in any
Marketing Materials, a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading; provided, however, that neither the Company nor any
Guarantor will be liable in any such case to the extent, but only to the extent,
that any such loss, liability, claim, damage or expense arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information relating to the Initial Purchaser furnished to the Company and the
Guarantors by or on behalf of the Initial Purchaser expressly for use therein.
The parties acknowledge and agree that such information provided by or on behalf
of the Initial Purchaser consists solely of the material identified in
Section 11 hereof. This indemnity agreement will be in addition to any liability
that the Company and the Guarantors may otherwise have, including, but not
limited to, under this Agreement.
          (b) The Initial Purchaser agrees to indemnify and hold harmless
(i) the Company and the Guarantors, (ii) each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act and (iii) the officers,
directors, partners, employees, representatives and agents of the Company and
the Guarantors, against any and all losses, liabilities, claims, damages and
expenses whatsoever as incurred (including but not limited to outside attorneys’
fees and any and all expenses whatsoever incurred in investigating, preparing or
defending against any investigation or litigation, commenced or threatened, or
any claim whatsoever and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Disclosure Package, any Free Writing Offering
Document or the Offering Memorandum, or in any amendment thereof or supplement
thereto, in any Marketing Materials, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that any such loss, liability, claim, damage or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information relating to the Initial Purchaser furnished
to the Company and the Guarantors by or on behalf of the Initial Purchaser
expressly for use therein. The parties acknowledge and agree that such
information provided by or on behalf of the Initial Purchaser consists solely of
the material identified in Section 11 hereof. This indemnity will be in addition
to any liability that the Initial Purchaser may otherwise have, including under
this Agreement.
          (c) Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the

26



--------------------------------------------------------------------------------



 




indemnifying party from any liability that the indemnifying party may have under
this Section 8 to the extent that it is not materially prejudiced as a result
thereof or otherwise has notice of any such action, and in any event shall not
relieve it from any liability that such indemnifying party may otherwise have on
account of the indemnity agreement hereunder). In case any such claim or action
is brought against any indemnified party, and it notifies an indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate, at its own expense in the defense of such action, and to the extent
it may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party.
Notwithstanding the foregoing, the indemnified party or parties shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such indemnified party or
parties unless (i) the employment of such counsel shall have been authorized in
writing by the indemnifying party to be charged in connection with the defense
of such action, (ii) the indemnifying parties shall not have employed counsel to
take charge of the defense of such action within a reasonable time after notice
of commencement of the action, (iii) the indemnifying party does not diligently
defend the action after assumption of the defense or (iv) such indemnified party
or parties shall have reasonably concluded, based on the advice of counsel, that
there may be defenses available to it or them that are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying party or parties shall not have the right to direct
the defense of such action on behalf of the indemnified party or parties), in
any of which events such fees and expenses of counsel shall be borne by the
indemnifying parties. No indemnifying party shall, without the prior written
consent of the indemnified parties, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
claim, investigation, action or proceeding in respect of which indemnity or
contribution may be or could have been sought by an indemnified party under this
Section 8 or Section 9 hereof (whether or not the indemnified party is an actual
or potential party thereto), unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such claim, investigation, action or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of the indemnified party. No indemnifying
party shall be liable for any settlement on its behalf, effectuated without its
prior written consent.
     9. Contribution. In order to provide for contribution in circumstances in
which the indemnification provided for in Section 8 hereof is for any reason
held to be unavailable from any indemnifying party or is insufficient to hold
harmless a party indemnified thereunder, the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, shall contribute to the
aggregate losses, claims, damages, liabilities and expenses of the nature
contemplated by such indemnification provision (including any investigation,
legal and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting in the case of losses, claims, damages, liabilities and expenses
suffered by the Company or any Guarantor, any contribution received by the
Company and the Guarantors from persons, other than the Initial Purchaser, who
may also be liable for contribution, including persons who control the Company
or any of the Guarantors within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act) as incurred to which the Company, the
Guarantors and the Initial Purchaser may be subject, in such proportion as is
appropriate to reflect the relative benefits received by the Company and the

27



--------------------------------------------------------------------------------



 



Guarantors, on the one hand, and the Initial Purchaser, on the other hand, from
the Offering or, if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchaser, on the other hand, shall be deemed to be in the
same proportion as (x) the total proceeds from the Offering (net of discounts
and commissions but before deducting expenses) received by the Company and the
Guarantors bear to (y) the discounts and commissions received by the Initial
Purchaser. The relative fault of the Company and the Guarantors, on the one
hand, and of the Initial Purchaser, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, any Guarantor or the Initial
Purchaser and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company, the
Guarantors and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above in this Section 9.
Notwithstanding the provisions of this Section 9, (i) in no case shall the
Initial Purchaser be required to contribute any amount in excess of the amount
by which the discounts and commissions applicable to the Additional Notes
purchased by the Initial Purchaser pursuant to this Agreement exceeds the amount
of damages that the Initial Purchaser has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged omission
and (ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9, (A)(1) each person, if any, who controls the Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act and (2) the respective officers, directors, partners, employees,
representatives and agents of the Initial Purchaser or any controlling person
shall have the same rights to contribution as the Initial Purchaser and (B)(1)
each person, if any, who controls the Company or any Guarantor within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
and (2) the respective officers, directors, partners, employees, representatives
and agents of the Company and the Guarantors shall have the same rights to
contribution as the Company and the Guarantors, subject in each case to clauses
(i) and (ii) of this Section 9. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 9, notify such party
or parties from whom contribution may be sought, but the failure to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 9 or otherwise. No party shall be liable for contribution with respect
to any action or claim settled without its prior written consent, provided that
such written consent was not unreasonably withheld, conditioned or delayed.
     10. Conditions of Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser to purchase and pay for the Additional Notes, as provided
herein, are subject to the absence from any certificates, opinions, written
statements or letters furnished to the Initial

28



--------------------------------------------------------------------------------



 



Purchaser pursuant to this Section 10 of any material misstatement or omissions
and to the satisfaction of the following additional conditions unless waived in
writing by the Initial Purchaser:
          (a) All of the representations and warranties of the Company and the
Guarantors contained in this Agreement on the date hereof and on the Closing
Date with the same force and effect as if made on and as of the date hereof and
the Closing Date, respectively. The Company and each Guarantor shall have
performed or complied with all of the agreements and satisfied all conditions on
their respective parts to be performed, complied with or satisfied hereunder at
or prior to the Closing Date.
          (b) The Offering Memorandum shall have been distributed to the Initial
Purchaser not later than 10:00 a.m., New York City time, on the day that is two
business days following the date of this Agreement or at such later date and
time as to which the Initial Purchaser may agree.
          (c) No stop order suspending the qualification or exemption from
qualification of the Additional Notes or the Guarantees thereof in any
jurisdiction referred to in Section 6(e) hereof shall have been issued and no
proceeding for that purpose shall have been commenced or shall be pending or
threatened.
          (d) None of the issuance and sale of the Securities pursuant to this
Agreement or any of the transactions contemplated by any of the other Offering
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued; and there shall not have
been any legal action, statute, order, rule, regulation, decree or other
administrative proceeding enacted, instituted, adopted, issued or threatened
against the Company, the Guarantors, or against the Initial Purchaser relating
to the issuance of the Securities or the Initial Purchaser’s activities in
connection therewith or any other transactions contemplated by this Agreement or
the Offering Memorandum, or the other Offering Documents. No stop order shall
have been issued preventing the use of the Preliminary Offering Memorandum, any
Free Writing Offering Document, the Offering Memorandum, or any amendment or
supplement thereto.
          (e) The Initial Purchaser shall have received certificates, dated the
Closing Date, signed by the chief executive officer and the chief financial
officer of the Company and each Guarantor (in their respective capacities as
such), in form and substance reasonably satisfactory to the Initial Purchaser,
confirming, as of the Closing Date, the matters set forth in paragraphs (a),
(b) and (c) of this Section 10 and that, as of the Closing Date, the obligations
of the Company and such Guarantor, as the case may be, to be performed hereunder
on or prior thereto have been duly performed.
          (f) The Initial Purchaser shall have received on the Closing Date:
     (i) an opinion, dated the Closing Date, of Baker Botts, LLP, counsel for
the Company and the Guarantors, in the form set forth in Exhibit C hereto.

29



--------------------------------------------------------------------------------



 



     (ii) an opinion, dated the Closing Date, of Paul, Hastings, Janofsky &
Walker LLP, federal communication regulatory counsel for the Company and the
Guarantors, in the form set forth in Exhibit D hereto.
     (iii) an opinion, dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser and Latham & Watkins LLP, counsel for the
Initial Purchaser, of Patton Boggs, LLP, counsel for Royal Street, to the effect
set forth in Exhibit E hereto.
     (iv) an opinion, dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser, of Latham & Watkins LLP, counsel for the
Initial Purchaser, relating to this Agreement and such other related matters as
the Initial Purchaser may require.
          (g) Deloitte & Touche LLP, an independent registered public accounting
firm for the Company and the Guarantors, shall deliver to the Initial Purchaser
three customary “comfort” letters addressed to the Initial Purchaser and in form
and substance reasonably satisfactory to the Initial Purchaser and Latham &
Watkins LLP, counsel for the Initial Purchaser, with respect to the financial
statements and certain financial information of Parent and Parent’s subsidiaries
contained in the Preliminary Offering Memorandum and the Offering Memorandum
and/or incorporated therein by reference as follows: (i) with respect to the
Preliminary Offering Memorandum on the date of the Offering Memorandum,
(ii) with respect to the Offering Memorandum on the date of the Offering
Memorandum and (iii) with respect to the Offering Memorandum on the Closing
Date.
          (h) The Initial Purchaser and Latham & Watkins LLP, counsel to the
Initial Purchaser, shall have been furnished with such information, certificates
and documents, in addition to those set forth above, as they may reasonably
require for the purpose of enabling them to review or pass upon the matters
referred to in this Section 10 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions herein contained.
          (i) The Additional Notes and the Guarantees thereof shall have been
duly executed and delivered by the Company and the Guarantors, and the
Additional Notes shall have been duly authenticated by the Trustee.
          (j) The Company, the Guarantors and the Initial Purchaser shall have
entered into the Registration Rights Agreement and the Initial Purchaser shall
have received counterparts, conformed as executed, thereof, and such agreement
shall be in full force and effect.
          (k) On or after the date hereof (i) there shall not have occurred any
downgrading, suspension or withdrawal of, nor shall there have been any
announcement of any potential or intended downgrading, suspension or withdrawal
of, or of any review (or of any potential or intended review) for a possible
downgrading, or with negative implications, or direction not determined of, any
rating of the Company or any Guarantor or any securities of the Company or any
Guarantor (including, without limitation, the placing of any of the foregoing

30



--------------------------------------------------------------------------------



 



ratings on credit watch with negative or developing implications or under review
with an uncertain direction) by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act, (ii) there shall not have occurred any change, nor shall any
notice have been given of any potential or intended change, in the outlook for
any rating of the Company or any Guarantor or any securities of the Company or
any Guarantor by any such rating organization and (iii) no such rating
organization shall have given notice that it has assigned (or is considering
assigning) a lower rating to the Notes than that on which the Notes were
marketed.
          (l) The Notes shall have been approved for trading on The PORTALSM
Market.
          (m) Each of the Offering Documents and each other agreement or
instrument executed in connection with the transactions contemplated thereby
shall have been executed and delivered by all the respective parties thereto and
shall be in full force and effect, and there shall have been no material
amendments, alterations, modifications or waivers of any provision thereof since
the date of this Agreement.
          (n) All opinions, certificates, letters, schedules, documents or
instruments to be delivered pursuant to this Section 10 by the Company and the
Guarantors but not otherwise identified in subsections (a) through (m) above
will be in compliance with the provisions hereof only if they are reasonably
satisfactory in form and substance to the Initial Purchaser and counsel to the
Initial Purchaser. The Company and the Guarantors shall furnish the Initial
Purchaser such conformed copies of such opinions, certificates, letters,
schedules, documents and instruments in such quantities as the Initial Purchaser
shall reasonably request.
     11. Initial Purchaser’s Information. The Company and the Guarantors
acknowledge that the statements with respect to the offering of the Additional
Notes set forth in the fourth paragraph and the fifth sentence of the seventh
paragraph under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum constitute the only written information
relating to the Initial Purchaser furnished to the Company and the Guarantors by
or on behalf of the Initial Purchaser expressly for use in the Preliminary
Offering Memorandum, the Disclosure Package and the Offering Memorandum, for
purposes of Sections 2(a), 8(a) and 8(b) hereof.
     12. Survival of Representations and Agreements. The respective
representations, warranties, covenants, agreements, indemnities and other
statements of the Company and the Guarantors, their respective officers and the
Initial Purchaser set forth in this Agreement or made by or on behalf of them,
respectively pursuant to this Agreement shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of the
Company, the Guarantors, any of their respective officers of directors, the
Initial Purchaser or any controlling person referred to in Sections 8 and 9
hereof and (ii) delivery of and payment for the Additional Notes to and by the
Initial Purchaser, and shall be binding upon and shall inure to the benefit of,
any successors, assigns, heirs, personal representatives of the Company, the
Guarantors, the Initial Purchaser and the indemnified parties referred to in
Section 8 hereof. The respective representations, agreements, covenants,
indemnities and other statements set forth in Sections 7,

31



--------------------------------------------------------------------------------



 



8, 9, 12 and 13(d) shall survive the termination of this Agreement, regardless
of any termination or cancellation of this Agreement.
     13. Effective Date of Agreement; Termination.
          (a) This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.
          (b) This Agreement may be terminated in the sole discretion of the
Initial Purchaser by notice to the Company from the Initial Purchaser, without
liability (other than with respect to Sections 8 and 9 hereof) on the Initial
Purchaser’s part to the Company or any Guarantor in the event that the Company
or any Guarantors have failed, refused or been unable to perform or satisfy all
conditions on their respective parts to be performed or satisfied hereunder on
or prior to the Closing Date, any other condition to the obligations of the
Initial Purchaser hereunder as provided in Section 10 hereof is not fulfilled
when and as required or has not been waived, or if:
          (i) in the reasonable judgment of the Initial Purchaser, any material
adverse change shall have occurred since the respective dates as of which
information is given in the Disclosure Package in the financial condition,
business, properties, assets, results of operations or properties of Parent and
its subsidiaries, taken as a whole, other than as set forth in the Disclosure
Package and the Offering Memorandum;
          (ii) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Initial Purchaser will in the
immediate future materially disrupt, the market for the Company’s or any
Guarantor’s securities or for securities in general;
          (iii) trading in securities generally on the New York Stock Exchange
shall have been suspended or made subject to material limitations, or minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been required, on the New York Stock Exchange, or by
order of the Commission or other regulatory body or governmental authority
having jurisdiction;
          (iv) a banking moratorium has been declared by any state or federal
authority or any material disruption in commercial banking or securities
settlement or clearance services shall have occurred;
          (v) (A) there shall have occurred any material outbreak or escalation
of hostilities or acts of terrorism involving the United States or there is a
declaration of a national emergency or war by the United States, or (B) there
shall have been any other calamity or crisis or any change in political,
financial or economic conditions if the effect of any such event in (A) or (B),
in the Initial Purchaser’s judgment, makes it inadvisable or impracticable to
proceed with the offering, sale and delivery of the Securities, on the terms and
in the manner

32



--------------------------------------------------------------------------------



 



contemplated hereby and in the Disclosure Package and the Offering Memorandum;
or
          (vi) any debt securities of the Company or any Guarantor shall have
been downgraded or placed on any “watch list” for possible downgrading by any
“nationally recognized statistical rating organization” as defined for purposes
of Rule 436(g) under the Securities Act.
          (c) Any notice of termination pursuant to this Section 13 shall be by
telephone or facsimile and, in either case, confirmed in writing by letter.
          (d) If this Agreement shall be terminated pursuant to any of the
provisions hereof (other than pursuant to clauses (ii) through (v) of
Section 13(b)), or if the sale of the Additional Notes provided for herein is
not consummated because any condition to the obligations of the Initial
Purchaser set forth herein is not satisfied or because of any refusal, inability
or failure on the part of the Company or any Guarantor to perform any agreement
herein or comply with any provision hereof, the Company and the Guarantors will,
subject to demand by the Initial Purchaser, reimburse the Initial Purchaser for
all reasonable and actual out-of-pocket expenses (including the reasonable fees
and expenses of the Initial Purchaser’s outside counsel), incurred by the
Initial Purchaser in connection herewith.
          (e) If on the Closing Date, the Initial Purchaser shall fail or refuse
to purchase the Additional Notes in breach of this Agreement, this Agreement
shall terminate without liability on the part of the Company, except that the
provisions of Sections 8 and 9 hereof shall at all times be effective and shall
survive such termination. Any such termination shall not relieve the Initial
Purchaser from liability in respect of any default under this Agreement.
     14. Notices. All communications hereunder shall be in writing and, if sent
to the Initial Purchaser, shall be hand-delivered, mailed by first-class mail,
couriered by next-day air courier or faxed and confirmed in writing to Bear,
Stearns & Co. Inc., 383 Madison Avenue, New York, New York 10179, Attention:
High Yield Debt Capital Markets, and with a copy to Latham & Watkins LLP, 885
Third Avenue, Suite 1000, New York, NY 10022, Attention: Marc D. Jaffe, Esq. If
sent to the Company and the Guarantors, all communications hereunder shall be
mailed, delivered, couriered or faxed and confirmed in writing to MetroPCS
Wireless, Inc., 8144 Walnut Hill Lane, Suite 800, Dallas, Texas 75231,
Attention: Senior Vice President, General Counsel and Secretary, and with a copy
to Baker Botts, LLP, 2001 Ross Avenue, Dallas, Texas 75201, Attention: Andrew M.
Baker
     15. Successors. This Agreement shall inure to the benefit of, and shall be
binding upon, the Initial Purchaser, the Company, the Guarantors and their
respective successors, legal representatives and assigns, and nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of, or by virtue of, this Agreement or any provision herein contained; this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person except that (i) the indemnities of the Company and the
Guarantors contained in Section 8 hereof shall also be for the benefit of the
controlling persons and agents referred to in Sections 8 and 9 hereof and
(ii) the

33



--------------------------------------------------------------------------------



 



indemnities of the Initial Purchaser contained in Section 8 hereof shall also be
for the benefit of the directors of the Company and the Guarantors, and their
respective officers, employees and agents and any controlling person or persons
referred to in Sections 8 and 9 hereof. No purchaser of Additional Notes from
the Initial Purchaser will be deemed a successor, legal representative or assign
because of such purchase.
     16. No Waiver; Modifications in Writing. No failure or delay on the part of
the Company, any Guarantor or the Initial Purchases in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, any Guarantor or the Initial
Purchaser at law or in equity or otherwise. No waiver of or consent to any
departure by the Company, any Guarantor or the Initial Purchaser from any
provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof; provided that notice of any such waiver
shall be given to each party hereto as set forth above. Except as otherwise
provided herein, no amendment, modification or termination of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Company, each Guarantor and the Initial Purchaser. Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company,
the Guarantors or the Initial Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Company or any Guarantor in any
case shall entitle the Company or any Guarantor to any other or further notice
or demand in similar or other circumstances.
     17. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto and supersedes all prior and contemporaneous agreements,
understandings and arrangements, oral or written, among the parties hereto with
respect to the subject matter hereof.
     18. Applicable Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. TIME IS OF THE ESSENCE IN
THIS AGREEMENT.
     19. Contractual Relationship. The Company and the Guarantors hereby
acknowledge and agree that (a) the purchase and sale of the Additional Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Company and the Guarantors, on the one hand, and the Initial Purchaser, on the
other, (b) the Initial Purchaser is acting solely as a principal and not as the
agent or fiduciary of the Company or the Guarantors with respect to the sale of
the Additional Notes contemplated hereby, (c) the Initial Purchaser has not
assumed an advisory or fiduciary responsibility in favor of the Company or the
Guarantors with respect to the sale of the Additional Notes contemplated hereby
(irrespective of whether the Initial Purchaser has advised or is currently
advising the Company or the Guarantors on other matters) and (d) the Company and
the Guarantors have consulted their own legal and financial advisors to the
extent they deem appropriate. The Company and the Guarantors agree that they
will not claim that the Initial Purchaser have rendered advisory services of any
nature or respect, or owes a fiduciary or similar

34



--------------------------------------------------------------------------------



 



duty, to the Company or the Guarantors in connection with the sale of the
Additional Notes contemplated hereby or the process leading thereto. The Company
and the Guarantors and the Initial Purchaser agree that they are each
responsible for making their own independent judgments with respect to the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and that any opinions or views expressed by the Initial Purchaser
to the Company or the Guarantors regarding such transactions, including but not
limited to any opinions or views with respect to the price or market for the
Company’s securities, do not constitute advice or recommendations to the Company
or the Guarantors.
     20. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof.
     21. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     22. DTPA Waiver. In consideration of the Initial Purchaser’s agreement to
perform the services described in this Agreement, each of the Company and the
Guarantors hereby WAIVES AND RELEASES all of their respective rights and
remedies under the Texas Deceptive Trade Practices—Consumer Protection Act
(hereinafter referred to as the “DTPA”), Subchapter E of Chapter 17 of the Texas
Business and Commerce Code, if any, including without limitation, all rights and
remedies resulting from, arising out of or associated with any and all acts or
practices of the Initial Purchaser in connection with the Offering and the use
of proceeds therefrom and/or the other transactions contemplated hereby
(collectively, the “Transactions”), whether such acts or practices occur before
or after the date hereof or consummation of any of the Transactions. Each of the
Company and the Guarantors understands that its rights and remedies with respect
to the Transactions and with respect to all acts or transactions shall be
governed by legal principles other than the DTPA; provided, however, that
neither the Company nor any Guarantor waives subchapter 17.555 of the DTPA. In
connection with this waiver, each of the Company and the Guarantors
acknowledges, represents and warrants that it has assets of $5.0 million or more
(calculated in accordance with U.S. GAAP), that it has knowledge and experience
in financial and business matters that enable it to evaluate the merits and
risks of transactions such as the Transactions, and that it is not in a
significantly disparate bargaining position with the Initial Purchaser. Neither
termination of this Agreement, nor consummation of the Offering or any of the
transactions contemplated hereby shall affect the provisions of this Section 22,
which shall remain operative and in full force and effect.
     23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile transmission shall
constitute valid and sufficient delivery thereof.
[Signature page follows]

35



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the understanding among the Initial
Purchaser, the Company and the Guarantors please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement among us.

             
 
                Very truly yours,    
 
                METROPCS WIRELESS, INC.    
 
           
 
  By:        
 
           
 
      Name: Roger D. Linquist    
 
      Title: President and Chief Executive Officer    
 
                METROPCS AWS, LLC         METROPCS, INC.         METROPCS
CALIFORNIA, LLC         METROPCS FLORIDA, LLC         METROPCS GEORGIA, LLC    
    METROPCS MICHIGAN, INC.         METROPCS TEXAS, LLC         GWI PCS1, INC.  
      METROPCS COMMUNICATIONS, INC.         METROPCS MASSACHUSETTS, LLC        
METROPCS NEVADA, LLC         METROPCS NEW YORK, LLC         METROPCS
PENNSYLVANIA, LLC    
 
           
 
  By:        
 
           
 
      Name: Roger D. Linquist    
 
      Title: President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of
the date first above written:
Bear, Stearns & Co. Inc.

         
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule I
Guarantors

              Jurisdiction of              Entity   Organization
MetroPCS AWS, LLC
  Delaware
MetroPCS, Inc.
  Delaware
MetroPCS California, LLC
  Delaware
MetroPCS Florida, LLC
  Delaware
MetroPCS Georgia, LLC
  Delaware
MetroPCS Michigan, Inc.
  Delaware
MetroPCS Texas, LLC
  Delaware
GWI PCS1, Inc.
  Delaware
MetroPCS Communications, Inc.
  Delaware
MetroPCS Massachusetts, LLC
  Delaware
MetroPCS Nevada, LLC
  Delaware
MetroPCS New York, LLC
  Delaware
MetroPCS Pennsylvania, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



Schedule II
Pricing Information

 



--------------------------------------------------------------------------------



 



Schedule III
Free Writing Offering Documents
     None.

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
by and among
METROPCS WIRELESS, INC.
THE GUARANTORS PARTY HERETO
and
BEAR, STEARNS & CO. INC.
June 6, 2007
 

 



--------------------------------------------------------------------------------



 



     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of June 6, 2007 by and among MetroPCS Wireless, Inc., a Delaware
corporation (the “Company”), and each of the guarantors listed on Schedule I
hereto (the “Guarantors”) and Bear, Stearns & Co. Inc. (the “Initial
Purchaser”). The Initial Purchaser has agreed to purchase $500,000,000 aggregate
principal amount of the Company’s 9 1/4% Senior Notes due November 1, 2014 (the
“Notes”) pursuant to the Purchase Agreement (as defined below).
     This Agreement is made pursuant to the Purchase Agreement, dated May 31,
2007, (the “Purchase Agreement”), by and among the Company, the Guarantors, and
the Initial Purchaser. In order to induce the Initial Purchaser to purchase the
Notes, the Company and the Guarantors have agreed to provide the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the obligations of the Initial Purchaser set forth in Section
10(j) of the Purchase Agreement. Capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the Indenture (the
“Indenture”), dated November 3, 2006, among the Company, the Guarantors and The
Bank of New York, as Trustee, relating to the Notes and the Exchange Notes (as
defined below).
     The parties hereby agree as follows:
SECTION 1. DEFINITIONS
     As used in this Agreement, the following capitalized terms shall have the
following meanings:
     Agreement. As defined in the first paragraph hereof.
     Affiliate: As defined in Rule 144 of the Securities Act.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Capital Stock: As defined in the Purchase Agreement.
     Certificated Securities: Definitive Notes, as defined in the Indenture.
     Closing Date: The date hereof.
     Commission: The United States Securities and Exchange Commission.
     Company. As defined in the first paragraph of this Agreement.
     Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (i) the filing and effectiveness under the
Securities Act of the Exchange Offer Registration Statement relating to the
Exchange Notes to be issued in the Exchange Offer, (ii) the maintenance of such
Exchange Offer Registration Statement continuously effective and the keeping of
the Exchange Offer open for a period not less than the period required pursuant
to Section 3(b) hereof and (iii) the delivery by the Company to the Registrar
under the Indenture of Exchange Notes in the same aggregate principal amount as
the

 



--------------------------------------------------------------------------------



 



aggregate principal amount of Notes tendered by Holders thereof pursuant to the
Exchange Offer.
     Consummation Deadline: As defined in Section 3(b) hereof.
     Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.
     Exchange Act: The United States Securities Exchange Act of 1934, as
amended.
     Exchange Notes: The Company’s 9 1/4% Senior Notes due 2014 and the related
guarantees to be issued pursuant to the Indenture: (i) in the Exchange Offer or
(ii) as contemplated by Section 4 hereof.
     Exchange Offer: The exchange and issuance by the Company of a principal
amount of Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of Notes
that are tendered by such Holders in connection with such exchange and issuance,
and evidencing the same continuing Indebtedness.
     Exchange Offer Registration Statement: As defined in Section 3(a) hereof.
     Exempt Resales: The transactions in which the Initial Purchaser propose to
sell the Notes to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Securities Act and pursuant to Regulation S under
the Securities Act.
     Existing Exchange Offer Registration Statement. The registration statement
on Form S-4 related to an exchange offer for the Existing Notes filed by the
Company and the Guarantors with the Commission on May 15, 2007.
     Existing Notes. The $1,000,000,000 aggregate principal amount of the
Company’s 91/4% Senior Notes due November 1, 2014 issued by the Company on
November 3, 2006.
     Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.
     Guarantors. As defined in the first paragraph of this Agreement.
     Holders: As defined in Section 2 hereof.
     Indemnified Party. As defined in Section 8(c) hereof.
     Indemnifying Party. As defined in Section 8(c) hereof.
     Indenture. As defined in the second paragraph of this Agreement.
     Initial Purchaser. As defined in the first paragraph of this Agreement.
     Notes. As defined in the first paragraph of this Agreement.

3



--------------------------------------------------------------------------------



 



     Prospectus: The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.
     Purchase Agreement. As defined in the second paragraph of this Agreement.
     Recommencement Date: As defined in Section 6(d) hereof.
     Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement and (ii) including the Prospectus
included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.
     Regulation S: Regulation S promulgated under the Securities Act.
     Rule 144: Rule 144 promulgated under the Securities Act.
     Securities Act: The United States Securities Act of 1933, as amended.
     Shelf Registration Statement: As defined in Section 4 hereof.
     Suspension Notice: As defined in Section 6(d) hereof.
     TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.
     Transfer Restricted Securities: Each (A) Note, until the earliest to occur
of (i) the date on which such Note is exchanged in the Exchange Offer for an
Exchange Note which is entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (ii) the date on which such Note has been disposed of in accordance with a
Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes), or (iii) the date on which such Note is distributed to the
public pursuant to Rule 144 under the Securities Act and each (B) Exchange Note
held by a Broker Dealer until the date on which such Exchange Note is disposed
of by a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including the delivery of the Prospectus
contained therein).
SECTION 2. HOLDERS
     A Person is deemed to be a holder of Transfer Restricted Securities (each,
a “Holder”) whenever such Person owns Transfer Restricted Securities.

4



--------------------------------------------------------------------------------



 



SECTION 3. REGISTERED EXCHANGE OFFER
     (a) Unless the Exchange Offer shall not be permitted by applicable law
(after the procedures set forth in Section 6(a)(i) below have been complied
with) or Commission policy, the Company and the Guarantors shall (i) cause an
amendment to the Existing Exchange Offer Registration Statement covering the
Exchange Offer for the Notes (the Existing Exchange Offer Registration Statement
(including the related Prospectus) as so amended, the “Exchange Offer
Registration Statement”) to be filed with the Commission on or prior to 120 days
after the Closing Date (such date being the “Filing Deadline”), (ii) use all
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to be declared effective by the Commission on or prior to 180 days
after the filing of the Existing Exchange Offer Registration Statement (such day
being the “Effectiveness Deadline”), (iii) in connection with the foregoing,
(A) file all pre-effective amendments to such Exchange Offer Registration
Statement as may be necessary in order to cause the Exchange Offer Registration
Statement to be declared effective, (B) file, if applicable, a post-effective
amendment to such Exchange Offer Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings, if any, in
connection with the registration and qualification of the Exchange Notes to be
made under the Blue Sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iv) as soon as practicable following
the effectiveness of such Exchange Offer Registration Statement, commence and
Consummate the Exchange Offer. The Exchange Offer shall be on the appropriate
form permitting (i) registration of the Exchange Notes to be offered in exchange
for the Notes that are Transfer Restricted Securities and (ii) resales of
Exchange Notes by Broker-Dealers that tendered into the Exchange Offer Notes
that such Broker-Dealer acquired for its own account as a result of market
making activities or other trading activities (other than Notes acquired
directly from the Company or any of its Affiliates) as contemplated by Section
3(c) below.
     (b) The Company and the Guarantors shall use their respective commercially
reasonable efforts to cause the Exchange Offer Registration Statement to be
effective continuously, and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 business days. The Company and the
Guarantors shall cause the Exchange Offer to comply with all applicable federal
and state securities laws. No securities other than the Exchange Notes shall be
included in the Exchange Offer Registration Statement. The Company and the
Guarantors shall use all commercially reasonable efforts to cause the Exchange
Offer to be Consummated on the earliest practicable date after the Exchange
Offer Registration Statement has become effective, but in no event later than 30
business days thereafter, or longer, if required by the federal securities laws
(the last day of such period being the “Consummation Deadline”).
     (c) The Company shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Notes acquired directly from
the Company or any Affiliate of the Company), may exchange such Transfer
Restricted Securities pursuant to the Exchange Offer. Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers

5



--------------------------------------------------------------------------------



 



that the Commission may require in order to permit such sales pursuant thereto,
but such “Plan of Distribution” shall not name any such Broker-Dealer or
disclose the amount of Transfer Restricted Securities held by any such
Broker-Dealer, except to the extent required by the Commission as a result of a
change in policy, rules or regulations after the date of this Agreement. See the
Shearman & Sterling no-action letter (available July 2, 1993).
     Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Securities Act and must, therefore, deliver a prospectus meeting
the requirements of the Securities Act in connection with its initial sale of
any Exchange Notes received by such Broker-Dealer in the Exchange Offer, the
Company and the Guarantors shall permit the use of the Prospectus contained in
the Exchange Offer Registration Statement by such Broker-Dealer to satisfy such
prospectus delivery requirement. To the extent necessary to ensure that the
prospectus contained in the Exchange Offer Registration Statement is available
for sales of Exchange Notes by Broker-Dealers, the Company and the Guarantors
agree to use their respective commercially reasonable efforts to keep the
Exchange Offer Registration Statement continuously effective, supplemented,
amended and current as required by and subject to the provisions of Section 6(a)
and (c) hereof and in conformity with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of 180 days from the Consummation
Deadline or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Registration Statement have been sold pursuant
thereto. The Company and the Guarantors shall provide sufficient copies of the
latest version of such Prospectus to such Broker-Dealers, promptly upon request,
and in no event later than two business days after such request, at any time
during such period.
SECTION 4. SHELF REGISTRATION
     (a) Shelf Registration. If (i) the Company and the Guarantors are not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law (after the Company and the Guarantors have complied with the
procedures set forth in Section 6(a)(i) below) or Commission policy or (ii) if
any Holder of Transfer Restricted Securities shall notify the Company within 20
business days following the consummation of the Exchange Offer that (A) such
Holder was prohibited by law or Commission policy from participating in the
Exchange Offer; (B) such Holder may not resell the Exchange Notes acquired by it
in the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder; or (C) such Holder is
a Broker-Dealer and holds Notes acquired directly from the Company or any of its
Affiliates, then the Company and the Guarantors shall use all commercially
reasonable efforts to file with the Commission a Shelf Registration Statement
(as defined below) to cover resales of the Notes by Holders of the Notes who
satisfy certain conditions relating to the provision of information in
connection with the Shelf Registration Statement. If obligated to file a Shelf
Registration Statement, the Company and the Guarantors shall use all
commercially reasonable efforts to:
  (x) file, on or prior to 30 days after the earlier of (i) the date on which
the Company determines that the Exchange Offer Registration Statement cannot be
filed as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii)

6



--------------------------------------------------------------------------------



 



above, (such earlier date, the “Filing Deadline”), a shelf registration
statement pursuant to Rule 415 under the Securities Act (which may be an
amendment to the Exchange Offer Registration Statement (the “Shelf Registration
Statement”)), relating to all Transfer Restricted Securities, and
  (y) cause such Shelf Registration Statement to be declared effective by the
Commission on or prior to 180 days after the Filing Deadline for the Shelf
Registration Statement (such 180th day the “Effectiveness Deadline”).
     If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Effectiveness Deadline set
forth in clause (y).
     To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use their respective commercially reasonable efforts to
keep any Shelf Registration Statement required by this Section 4(a) continuously
effective, supplemented, amended and current as required by and subject to the
provisions of Sections 6(b) and (c) hereof and in conformity with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years (as extended pursuant to Section 6(c)(i) hereof) following the
Closing Date, or such shorter period as will terminate at such time there are no
longer any Transfer Restricted Securities that are covered by the Shelf
Registration Statement outstanding.
     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 days after receipt of a request therefor, the
information specified in Item 507 or Item 508 of Regulation S-K, as applicable,
of the Securities Act for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. No Holder of
Transfer Restricted Securities shall be entitled to liquidated damages pursuant
to Section 5 hereof unless such Holder shall have provided all such information
in the required times. Each selling Holder agrees to promptly furnish additional
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.
SECTION 5. LIQUIDATED DAMAGES
     If (i) any Registration Statement required by this Agreement is not filed
with the Commission by the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission by the
applicable Effectiveness Deadline, (iii) the

7



--------------------------------------------------------------------------------



 



Exchange Offer has not been Consummated by the Consummation Deadline or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded immediately by a post-effective
amendment to such Registration Statement that cures such failure and that is
itself declared effective within 5 days of filing such post-effective amendment
to such Registration Statement (each such event referred to in clauses
(i) through (iv), a “Registration Default”), then the Company and the Guarantors
hereby jointly and severally agree to pay to each Holder of Transfer Restricted
Securities affected thereby liquidated damages in an amount equal to $0.05 per
week per $1,000 in principal amount of Transfer Restricted Securities held by
such Holder for each week or portion thereof that the Registration Default
continues for the first 90-day period immediately following the occurrence of
such Registration Default. The amount of the liquidated damages shall increase
by an additional $0.05 per week per $1,000 in principal amount of Transfer
Restricted Securities with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of liquidated
damages of $0.20 per week per $1,000 in principal amount of Transfer Restricted
Securities; provided that the Company and the Guarantors shall in no event be
required to pay liquidated damages for more than one Registration Default at any
given time. Notwithstanding anything to the contrary set forth herein, (1) upon
filing of the Exchange Offer Registration Statement (and/or, if applicable, the
Shelf Registration Statement), in the case of (i) above, (2) upon the
effectiveness of the Exchange Offer Registration Statement (and/or, if
applicable, the Shelf Registration Statement), in the case of (ii) above,
(3) upon Consummation of the Exchange Offer, in the case of (iii) above, or
(4) upon the filing of a post-effective amendment to the Registration Statement
or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of (iv) above, the
liquidated damages payable with respect to the Transfer Restricted Securities as
a result of such clause (i), (ii), (iii) or (iv), as applicable, shall cease.
     All accrued liquidated damages shall be paid to the Holders entitled
thereto, in the manner provided for the payment of interest in the Indenture, on
each Interest Payment Date, as more fully set forth in the Indenture and the
Notes. Notwithstanding the fact that any securities for which liquidated damages
are due cease to be Transfer Restricted Securities, all obligations of the
Company and the Guarantors to pay liquidated damages with respect to securities
shall survive until such time as such obligations with respect to such
securities shall have been satisfied in full. Notwithstanding anything contained
herein or in the Indenture to the contrary, the payment of liquidated damages
shall be the only remedy available to holders of Notes for any Registration
Default.
SECTION 6. REGISTRATION PROCEDURES
     (a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use their respective commercially
reasonable efforts to effect such exchange and to permit the resale of Exchange
Notes by Broker-Dealers that tendered in the Exchange Offer Notes that such
Broker-Dealer acquired for its own account as a result of its market making
activities or other trading activities (other than Notes acquired directly from
the Company or any

8



--------------------------------------------------------------------------------



 



of its Affiliates) being sold in accordance with the intended method or methods
of distribution thereof, and (z) comply with all of the following provisions:
     (i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree to use commercially reasonable
efforts to seek a no-action letter or other favorable decision from the
Commission allowing the Company and the Guarantors to Consummate an Exchange
Offer for such Transfer Restricted Securities. The Company and the Guarantors
hereby agree to pursue the issuance of such a decision to the Commission staff
level. In connection with the foregoing, the Company and the Guarantors hereby
agree to take all such other commercially reasonable actions as may be requested
by the Commission or otherwise required in connection with the issuance of such
decision, including without limitation (A) participating in telephonic
conferences with the Commission, (B) delivering to the Commission staff an
analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursuing a resolution (which need not be favorable)
by the Commission staff.
     (ii) As a condition to its participation in the Exchange Offer, each Holder
of Transfer Restricted Securities (including, without limitation, any Holder who
is a Broker Dealer) shall furnish, upon the request of the Company, prior to the
Consummation of the Exchange Offer, a written representation to the Company and
the Guarantors (which may be contained in the letter of transmittal contemplated
by the Exchange Offer Registration Statement) to the effect that (A) it is not
an Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. As a condition to its participation in the Exchange Offer each
Holder using the Exchange Offer to participate in a distribution of the Exchange
Notes shall acknowledge and agree that, if the resales are of Exchange Notes
obtained by such Holder in exchange for Notes acquired directly from the Company
or an Affiliate thereof, it (1) could not, under Commission policy as in effect
on the date of this Agreement, rely on the position of the Commission enunciated
in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital
Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (including, if applicable, any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus delivery requirements of the Securities Act in connection with a
secondary resale transaction and that such a secondary resale transaction must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K.
     (iii) Prior to effectiveness of the Exchange Offer Registration Statement,
the Company and the Guarantors shall provide a supplemental letter to the
Commission (A) stating that the Company and the Guarantors are registering the
Exchange Offer in

9



--------------------------------------------------------------------------------



 



reliance on the position of the Commission enunciated in Exxon Capital Holdings
Corporation (available May 13, 1988), Morgan Stanley and Co., Inc. (available
June 5, 1991) as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and, if applicable, any no-action letter obtained pursuant
to clause (i) above, (B) including a representation that neither the Company nor
any of the Guarantors has entered into any arrangement or understanding with any
Person to distribute the Exchange Notes to be received in the Exchange Offer and
that, to the Company’s and the Guarantors’ knowledge and belief, each Holder
participating in the Exchange Offer is acquiring the Exchange Notes in its
ordinary course of business and has no arrangement or understanding with any
Person to participate in the distribution of the Exchange Notes received in the
Exchange Offer and (C) any other commercially reasonable undertaking or
representation required by the Commission as set forth in any no-action letter
obtained pursuant to clause (i) above, if applicable.
     (b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall (i) comply with all the
provisions of Section 6(c) below and use their respective commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof (as indicated in the information furnished to
the Company pursuant to Section 4(b) hereof), and pursuant thereto the Company
and the Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and
     (ii) issue, upon the request of any Holder or purchaser of Notes covered by
any Shelf Registration Statement contemplated by this Agreement, Exchange Notes
having an aggregate principal amount equal to the aggregate principal amount of
Notes sold pursuant to the Shelf Registration Statement and surrendered to the
Company for cancellation; the Company shall register Exchange Notes on the Shelf
Registration Statement for this purpose and issue the Exchange Notes to the
purchaser(s) of securities subject to the Shelf Registration Statement in the
names as such purchaser(s) shall designate.
     (c) General Provisions. In connection with any Registration Statement and
any related Prospectus required by this Agreement, the Company and the
Guarantors shall:
     (i) use their respective commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 of this
Agreement, as applicable. Upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Company and the Guarantors shall file
promptly an appropriate amendment to such Registration Statement

10



--------------------------------------------------------------------------------



 



curing such defect, and, if Commission review is required, use their respective
commercially reasonable efforts to cause such amendment to be declared effective
as soon as practicable.
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with Rules 424, 430A and 462, as applicable, under the Securities
Act in a timely manner; and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;
     (iii) advise each Holder promptly and, if requested by such Holder, confirm
such advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any applicable
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement in order to make the
statements therein not misleading, or that requires the making of any additions
to or changes in the Prospectus in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company and the Guarantors shall use their
respective commercially reasonable efforts to obtain the withdrawal or lifting
of such order at the earliest possible time;
     (iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact

11



--------------------------------------------------------------------------------



 



necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
     (v) if requested by the Initial Purchaser or a Holder, furnish to each
Holder in connection with such exchange or sale, if any, before filing with the
Commission, copies of any Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement), which documents will be subject to the
review and comment of such Holders in connection with such sale, if any, for a
period of at least five days, and the Company will not file any such
Registration Statement or Prospectus or any amendment or supplement to any such
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which such Holders shall reasonably object within five days
after the receipt thereof. A Holder shall be deemed to have reasonably objected
to such filing if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or fails to comply with
the applicable requirements of the Securities Act;
     (vi) promptly prior to the filing of any document that is to be
incorporated by reference into a Shelf Registration Statement or Prospectus,
provide a copy of such document to each Holder that made a request in writing
described in (v) above in connection with such exchange or sale, if any, make
the Company’s and the Guarantors’ representatives available for discussion of
such document and other customary due diligence matters, and include such
information in such document prior to the filing thereof as such Holders may
reasonably request;
     (vii) make available, at reasonable times, for inspection by each Holder
and any attorney or accountant retained by such Holders, all financial and other
records, pertinent corporate documents of the Company and the Guarantors and
cause the Company’s and the Guarantors’ officers, directors and employees to
supply all information reasonably requested by any such Holder, attorney or
accountant in connection with such Shelf Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness; provided, however, that any information that is designated in
writing by the Company or the Guarantors as confidential at the time of delivery
of such information shall be kept confidential by the Holders or any such
attorney or accountant, unless such disclosure is made in connection with a
court proceeding or required by law;
     (viii) if requested by any Holders in connection with such exchange or
sale, promptly include in any Shelf Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities; and make all required
filings of such Prospectus supplement or post-effective amendment

12



--------------------------------------------------------------------------------



 



as soon as practicable after the Company is notified of the matters to be
included in such Prospectus supplement or post-effective amendment;
     (ix) furnish to each Holder in connection with such exchange or sale,
without charge, at least one copy of the Shelf Registration Statement, as first
filed with the Commission, and of each amendment thereto, including all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);
     (x) deliver to each Holder without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Company and the Guarantors hereby
consent to the use (in accordance with law) of the Prospectus and any amendment
or supplement thereto by each selling Holder in connection with the offering and
the sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto;
     (xi) upon the request of any Holder, enter into such agreements (including
underwriting agreements) and make such representations and warranties customary
for offerings of such type as may be reasonably requested and take all such
other actions in connection therewith in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any applicable
Shelf Registration Statement contemplated by this Agreement as may be reasonably
requested by any Holder in connection with any sale or resale pursuant to any
applicable Shelf Registration Statement. In such connection, the Company and the
Guarantors shall:
     (A) upon request of any Holder furnish (or in the case of paragraphs
(2) and (3), use its commercially reasonable efforts to cause to be furnished),
upon the effectiveness of the Shelf Registration Statement:
     (1) an opinion, dated the date of effectiveness of the Shelf Registration
Statement of counsel for the Company and the Guarantors covering matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as such Holder may reasonably request; and
     (2) a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement from the Company’s independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters to underwriters in connection with underwritten offerings; and
     (B) deliver such other documents and certificates as may be reasonably
requested by the selling Holders to evidence compliance with the matters covered
in clause (A) above and with any customary conditions contained in the any
agreement entered into by the Company and the Guarantors pursuant to this clause
(xi);
     (xii) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and

13



--------------------------------------------------------------------------------



 



qualification of the Transfer Restricted Securities under the securities or Blue
Sky laws of such jurisdictions as the selling Holders may request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the
applicable Registration Statement, but in no event for longer than 365 days from
the effective date of the Registration Statement; provided, however, that
neither the Company nor any Guarantor shall be required to register or qualify
as a foreign corporation where it is not now so qualified or to take any action
that would subject it to the service of process in suits or to taxation, other
than as to matters and transactions relating to the Registration Statement, in
any jurisdiction where it is not now so subject;
     (xiii) in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
reasonably cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and to register such Transfer
Restricted Securities in such denominations and such names as the selling
Holders may request at least two Business Days prior to such sale of Transfer
Restricted Securities;
     (xiv) use their respective commercially reasonable efforts to cause the
disposition of the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, but in no
event for longer than 365 days from the effective date of the Registration
Statement, subject to the proviso contained in clause (xii) above;
     (xv) provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;
     (xvi) otherwise use their respective commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and with
regard to any Shelf Registration Statement for which an underwriter has been
engaged, use their commercially reasonable efforts to make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) covering a twelve-month period beginning after the
effective date of the Registration Statement (as such term is defined in
paragraph (c) of Rule 158 under the Securities Act);
     (xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes

14



--------------------------------------------------------------------------------



 



and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner; and
     (xviii) unless otherwise available through the Commission’s EDGAR System
provide promptly to each Holder, upon request, each document filed with the
Commission pursuant to the requirements of Section 13 or Section 15(d) of the
Exchange Act.
     (d) Restrictions on Holders. Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses or (ii) deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of the Suspension Notice. The time period
regarding the effectiveness of such Registration Statement set forth in
Section 3 or 4 hereof, as applicable, shall be extended by a number of days
equal to the number of days in the period from and including the date of
delivery of the Suspension Notice to the Recommencement Date.
SECTION 7. REGISTRATION EXPENSES
     (a) All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses,
messenger and delivery services and telephone; (iv) all fees and disbursements
of outside counsel for the Company and the Guarantors and (v) fees and
disbursements of independent certified public accountants of the Company and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).
     The Company will, in any event, bear its and the Guarantors’ internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf

15



--------------------------------------------------------------------------------



 



Registration Statement), the Company and the Guarantors will reimburse the
Initial Purchaser and the Holders of Transfer Restricted Securities who are
tendering Notes into in the Exchange Offer and/or selling or reselling Notes or
Exchange Notes pursuant to the “Plan of Distribution” contained in the Exchange
Offer Registration Statement or the Shelf Registration Statement, as applicable,
for the reasonable and actual fees and disbursements of not more than one
counsel, who shall be Latham & Watkins LLP, unless another firm shall be chosen
by the Holders of a majority in principal amount of the Transfer Restricted
Securities for whose benefit such Registration Statement is being prepared.
SECTION 8. INDEMNIFICATION
     (a) The Company and the Guarantors agree, jointly and severally, to
indemnify and hold harmless each Holder, its directors, officers and each
Person, if any, who controls such Holder (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), from and against any and
all losses, claims, damages, liabilities, judgments, (including without
limitation, any legal or other expenses incurred in connection with
investigating or defending any matter, including any action that could give rise
to any such losses, claims, damages, liabilities or judgments) caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Company to any Holder or any prospective
purchaser of Exchange Notes or registered Notes, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages, liabilities or judgments are caused by an untrue statement or omission
or alleged untrue statement or omission that is based upon information relating
to any of the Holders furnished in writing to the Company by any of the Holders.
     (b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and the Guarantors, and
their respective directors and officers, and each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company, or the Guarantors to the same extent as the foregoing
indemnity from the Company and the Guarantors set forth in section (a) above,
but only with reference to information relating to such Holder furnished in
writing to the Company by such Holder expressly for use in any Registration
Statement, preliminary prospectus or Prospectus (or any amendment or supplement
thereto). In no event shall any Holder, its directors, officers or any Person
who controls such Holder be liable or responsible for any amount in excess of
the amount by which the total amount received by such Holder with respect to its
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities and (ii) the amount of any damages that such Holder, its directors,
officers or any Person who controls such Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.
     (c) In case any action shall be commenced involving any person in respect
of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“Indemnified Party”), the Indemnified Party shall promptly notify the person
against whom such indemnity may be sought

16



--------------------------------------------------------------------------------



 



(the “Indemnifying Party”) in writing and the Indemnifying Party shall assume
and control the defense of such action, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses of such counsel, as incurred (except that in the case of any action in
respect of which indemnity may be sought pursuant to both Sections 8(a) and
8(b), a Holder shall not be required to assume the defense of such action
pursuant to this Section 8(c), but may employ separate counsel and participate
in the defense thereof, but the fees and expenses of such counsel, except as
provided below, shall be at the expense of the Holder). Any Indemnified Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless (i) the employment of
such counsel shall have been specifically authorized in writing by the
Indemnifying Party, (ii) the Indemnifying Party shall have failed to assume the
defense of such action or employ counsel reasonably satisfactory to the
Indemnified Party or (iii) the named parties to any such action (including any
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and the Indemnified Party shall have been advised by such counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Indemnifying Party (in which case the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of the Indemnified Party). In any such case, the Indemnifying Party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by a majority of the
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Company and Guarantors, in the case of parties indemnified pursuant to
Section 8(b). No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement or compromise of, or consent to the
entry of judgment with respect to, any pending or threatened action in respect
of which the Indemnified Party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the Indemnified
Party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such action and (ii) does not include a statement as
to or an admission of fault, culpability or a failure to act, by or on behalf of
the Indemnified Party. No Indemnifying Party shall be liable for any settlement
on its behalf, effectuated without its consent.
     (d) To the extent that the indemnification provided for in this Section 8
is unavailable to an Indemnified Party in respect of any losses, claims,
damages, liabilities or judgments referred to therein, then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, liabilities or judgments (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from their sale
of Transfer Restricted Securities or (ii) if the allocation provided by clause
8(d)(i) is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors, on the one hand,
and of the Holder, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
judgments, as well as any other relevant equitable considerations. The

17



--------------------------------------------------------------------------------



 



relative fault of the Company and the Guarantors, on the one hand, and of the
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or such Guarantors, on the one hand, or by the Holder,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and judgments referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a),
any outside legal counsel or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.
     The Company, the Guarantors and each Holder agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any outside legal counsel or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments. Notwithstanding the provisions of this Section 8, no
Holder, its directors, its officers or any Person, if any, who controls such
Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total received by such Holder with respect to the
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities and (ii) the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.
SECTION 9. RULE 144A AND RULE 144
     The Company and the Guarantors agree with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or the Guarantors (i) are not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A, and (ii) are subject to
Section 13 or 15 (d) of the Exchange Act, to make all filings required thereby
in a timely manner in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144.

18



--------------------------------------------------------------------------------



 



SECTION 10. MISCELLANEOUS
     (a) (intentionally omitted)
     (b) No Inconsistent Agreements. Neither the Company nor any Guarantor will,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Except for
that certain registration rights agreement, dated as of November 3, 2006, by and
among the Company, the Guarantors and the initial purchasers a party thereto and
relating to the Existing Notes, neither the Company nor any Guarantor has
previously entered into any agreement granting any registration rights with
respect to its securities to any Person that would require such securities to be
included in any Registration Statement filed hereunder. The rights granted to
the Holders hereunder do not in any way conflict with and are not inconsistent
with the rights granted to the holders of the Company’s and the Guarantors’
securities under any agreement in effect on the date hereof.
     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose Transfer Restricted Securities are being tendered pursuant to
the Exchange Offer, and that does not affect directly or indirectly the rights
of other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.
     (d) Third Party Beneficiary. The Holders shall be third party beneficiaries
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, and shall have the right
to enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.
     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
     (ii) if to the Company or the Guarantors:

19



--------------------------------------------------------------------------------



 



MetroPCS Wireless, Inc.
8144 Walnut Hill Lane
Suite 800
Dallas, Texas 75231
Attention: Senior Vice President, General Counsel and Secretary
With a copy to:
Baker Botts, LLP
2001 Ross Avenue
Dallas, Texas 75201
Attention: Andrew Baker
     (iii) if to the Initial Purchaser:
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
Attention.: Corporate Finance Department
with a copy to:
Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, NY 10022
Attention.: Marc D. Jaffe
     All such notices and communications shall be deemed to have been duly given
at the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided, that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this

20



--------------------------------------------------------------------------------



 



Agreement and, if applicable, the Purchase Agreement, and such Person shall be
entitled to receive the benefits hereof.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.
     (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     (k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
[Signature Pages Follow]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  METROPCS WIRELESS, INC.    
 
           
 
  By:  
/s/ Roger D. Linquist
   
 
  Name:   Roger D. Linquist    
 
  Title:   President and Chief Executive Officer    
 
                METROPCS AWS, LLC         METROPCS, INC.         METROPCS
CALIFORNIA, LLC         METROPCS FLORIDA, LLC         METROPCS GEORGIA, LLC    
    METROPCS MICHIGAN, INC.         METROPCS TEXAS, LLC         GWI PCS1, INC.  
      METROPCS COMMUNICATIONS, INC.         METROPCS MASSACHUSETTS, LLC        
METROPCS NEVADA, LLC         METROPCS NEW YORK, LLC         METROPCS
PENNSYLVANIA, LLC    
 
           
 
  By:  
/s/ Roger D. Linquist
   
 
  Name:   Roger D. Linquist    
 
  Title:   President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of
the date first above written:
BEAR, STEARNS & CO. INC.

         
By:
  /s/ Dominick Petrosino    
Name:
 
Dominick Petrosino
   
Title:
  Senior Managing Director    

 



--------------------------------------------------------------------------------



 



Schedule I
Guarantors

          Jurisdiction of             Entity   Organization
MetroPCS AWS, LLC
  Delaware
MetroPCS, Inc.
  Delaware
MetroPCS California, LLC
  Delaware
MetroPCS Florida, LLC
  Delaware
MetroPCS Georgia, LLC
  Delaware
MetroPCS Michigan, Inc.
  Delaware
MetroPCS Texas, LLC
  Delaware
GWI PCS1, Inc.
  Delaware
MetroPCS Communications, Inc.
  Delaware
MetroPCS Massachusetts, LLC
  Delaware
MetroPCS Nevada, LLC
  Delaware
MetroPCS New York, LLC
  Delaware
MetroPCS Pennsylvania, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



Exhibit B
Subsidiaries of Parent

          Jurisdiction of             Entity   Organization
MetroPCS, Inc.
  Delaware
MetroPCS Wireless, Inc.
  Delaware
MetroPCS AWS, LLC
  Delaware
MetroPCS California, LLC
  Delaware
MetroPCS Florida, LLC
  Delaware
MetroPCS Georgia, LLC
  Delaware
MetroPCS Michigan, Inc.
  Delaware
MetroPCS Texas, LLC
  Delaware
GWI PCS1, Inc.
  Delaware
MetroPCS Massachusetts, LLC
  Delaware
MetroPCS Nevada, LLC
  Delaware
MetroPCS New York, LLC
  Delaware
MetroPCS Pennsylvania, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Opinion of Baker Botts LLP
June 6, 2007
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Re: MetroPCS Wireless, Inc. 9.25% Senior Notes due 2014
Ladies and Gentlemen:
     This opinion is being furnished at the request of MetroPCS Wireless, Inc.,
a Delaware corporation (the “Company”), pursuant to Section 10(f)(i) of the
Purchase Agreement dated May 31, 2007 (the “Purchase Agreement”) by and among
the Company, the guarantors named on Schedule I thereto (the “Guarantors”) and
Bear, Stearns & Co. Inc. (the “Initial Purchaser”), relating to the issuance and
sale by the Company to the Initial Purchaser of $400,000,000 aggregate principal
amount of the Company’s 9.25% Senior Notes due 2014 (the “Additional Notes”)
fully and unconditionally guaranteed, on a senior unsecured basis, jointly and
severally, by the Guarantors (such Additional Notes, together with the
guarantees relating thereto by the Guarantors (the “Guarantees”), being referred
to herein as the “Securities”) issued pursuant to an Indenture, dated as of
November 3, 2006, as supplemented by the Supplemental Indenture, dated as of
February 6, 2007 (the “Indenture”), among the Company, the Guarantors and The
Bank of New York, as trustee (the “Trustee”). The Additional Notes are intended
to be treated as the same class of debt securities as the $1,000,000,000
aggregate principal amount of the Company’s 9.25% Senior Notes due 2014 (the
“Initial Notes”) issued by the Company pursuant to the Indenture on November 3,
2006. Capitalized terms used but not defined herein have the meanings assigned
to them in the Purchase Agreement.
     Pursuant to the Purchase Agreement, the Company, the Guarantors and the
Initial Purchaser have entered into a Registration Rights Agreement dated as of
May 31, 2007 (the “Registration Rights Agreement”) pursuant to which the Company
has agreed, among other things, to amend the Registration Statement on Form S-4
(the “Registration Statement”), which the Company filed with the United States
Securities and Exchange Commission (the “SEC”) on May 15, 2007 under the
Securities Act of 1933, as amended (the “Securities Act”), such that the
Registration Statement will include an offer (the “Exchange Offer”) by the
Company to the holders of the Additional Notes to issue and deliver to each such
holder, in exchange for its Additional Notes, a like aggregate principal amount
of 9.25% Senior Notes due 2014 (the “Exchange Notes”) identical to the
Additional Notes in all material respects, except that the Exchange Notes will
not have restrictions on transfer (such Exchange Notes, together with the
Guarantees relating thereto by the Guarantors, being referred to herein as the
“Exchange Securities”). The Exchange Notes will be fully and unconditionally
guaranteed by the Guarantors on a senior unsecured basis, jointly and severally,
pursuant to a guarantee set forth in the Indenture. In connection with the sale
of the Securities and the Exchange Securities, the Company and the Guarantors
have

 



--------------------------------------------------------------------------------



 



prepared a preliminary offering memorandum, dated May 30, 2007 (the “Preliminary
Offering Memorandum”), a final offering memorandum dated May 31, 2007 (the
“Offering Memorandum”) and have approved a disclosure package consisting of the
Preliminary Offering Memorandum and a pricing supplement dated May 31, 2007
provided by the Company (the “Disclosure Package”).
     We have examined executed counterparts of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities (collectively,
the “Offering Documents”). We have also examined the Company’s Certificate of
Incorporation and bylaws, each as amended to date, and the Certificate of
Incorporation or Certificate of Formation, as applicable, and the bylaws or
limited liability company agreement, each as amended to date, of each of the
Guarantors, and originals, or copies certified or otherwise identified, of
corporate or limited liability company records of the Company and the
Guarantors, including minute books of the Company and the Guarantors, as
furnished to us by the Company and the Guarantors, certificates of public
officials and of representatives of the Company and the Guarantors, statutes and
other instruments and documents as a basis for the opinions hereinafter
expressed. In giving such opinions, we have relied, without independent
verification, upon certificates and representations of officers of the Company
and the Guarantors, including certificates identifying to us the agreements that
are material to MetroPCS Communications, Inc. (“Parent”), the Company and the
Subsidiaries as a whole, which agreements are listed on Exhibit A hereto, and
the material judgments, orders or decrees applicable to the Company and its
Subsidiaries, which judgments, orders and decrees are listed on Exhibit B
hereto. We have relied upon certificates and representations of your
representatives and of governmental and public officials with respect to the
accuracy of the material factual matters contained therein or covered thereby.
We have assumed that the signatures on all documents examined by us are genuine,
all documents submitted to us as originals are authentic and all documents
submitted as certified or photostatic copies conform to the originals thereof.
     On the basis of the foregoing, and subject to the qualifications and
limitations hereinafter set forth, we are of the opinion that:
            1. Parent and each Subsidiary (a) has been duly incorporated or
formed and is validly existing as a corporation, partnership or limited
liability company in good standing under the laws of its jurisdiction of
organization and (b) has the corporate, partnership or limited liability company
power and authority to own its properties and conduct its business as described
in the Offering Memorandum.
            2. The Company and each of the Guarantors has the corporate,
partnership or limited liability company power and authority to execute, deliver
and perform its obligations under the Purchase Agreement and each of the other
Offering Documents to which it is a party and to consummate the transactions
contemplated thereby, including, without limitation, the power and authority to
issue, sell and deliver the Additional Notes and to issue and deliver the
related Guarantees as provided therein.
            3. All of the outstanding shares of capital stock or other equity
securities of each Subsidiary are owned of record and beneficially, directly or
indirectly, by Parent, free and clear of all Liens, other than as described in
the Offering Memorandum and the Disclosure Package and other than under the
Amended and Restated Credit Agreement, dated as of February 20,

 



--------------------------------------------------------------------------------



 



2007, among the Company, as borrower, the several lenders from time to time
parties thereto, Bear Stearns Corporate Lending Inc., as administrative agent
and syndication agent, Bear, Stearns & Co. Inc., as sole lead arranger and joint
book runner, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runner and Banc of America Securities LLC, as joint book runner (the “Credit
Agreement”), and are duly authorized, validly issued, fully paid (in the case of
limited partnership or limited liability company interests, to the extent
required under the respective partnership or limited liability company
agreements) and non-assessable (except as such non-assessability may be limited
by the limited partnership or limited liability company statute of the
jurisdiction of formation of such entity), and have not been issued in violation
of any preemptive or similar rights under (i) the applicable Subsidiary’s
organizational documents or (ii) the laws of its jurisdiction of organization.
To our knowledge, there are (i) no outstanding or authorized options, warrants,
calls, subscriptions, rights, commitments or other instruments or agreements of
any character obligating Parent or any Subsidiary to issue any shares of capital
stock or other equity interest of any Subsidiary or any securities convertible
into or evidencing the right to purchase or subscribe for any shares of such
stock or equity interest of any Subsidiary, and (ii) other than the Credit
Agreement, no agreements with respect to the voting, sale or transfer of any
shares of capital stock of any Subsidiary. To our knowledge, there are no
outstanding contractual obligations of Parent or any Subsidiary to repurchase,
redeem or otherwise acquire any outstanding shares of capital stock or other
ownership interests of any Subsidiary.
     4. The Purchase Agreement has been duly authorized, executed and delivered
by the Company and each of the Guarantors.
     5. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors, and (assuming the due
authorization, execution and delivery of the Registration Rights Agreement by
the Initial Purchaser) is a valid and legally binding obligation of the Company
and each of the Guarantors, enforceable against each of them in accordance with
its terms, except that (a) the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity) and (b) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and the public policy considerations underlying such laws.
     6. The Indenture has been duly authorized, executed and delivered by the
Company and each of the Guarantors, and (assuming the due authorization,
execution and delivery of the Indenture by the Trustee) is a valid and legally
binding obligation of the Company and each of the Guarantors, enforceable
against each of them in accordance with its terms, except that the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws now or hereafter in effect relating to
or affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).
     7. The Additional Notes have been duly authorized by the Company for
issuance and sale to the Initial Purchaser pursuant to the Purchase Agreement
and, when executed by the Company and authenticated by the Trustee in accordance
with the terms of the Indenture and

 



--------------------------------------------------------------------------------



 



delivered to the Initial Purchaser against payment therefor in accordance with
the terms of the Purchase Agreement and the Indenture, the Additional Notes will
be valid and legally binding obligations of the Company, entitled to the
benefits of the Indenture and the Registration Rights Agreement, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws now or hereafter in effect relating to
or affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).
     8. The Guarantees of the Additional Notes have been duly authorized by each
of the Guarantors for issuance to the Initial Purchasers pursuant to the
Purchase Agreement and, when executed and delivered in accordance with the terms
of the Indenture and when the Additional Notes have been issued by the Company
and authenticated by the Trustee in accordance with the terms of the Indenture
and delivered to the Initial Purchasers against payment therefor in accordance
with the terms of the Purchase Agreement and the Indenture, the Guarantees of
the Additional Notes will be valid and legally binding obligations of each
Guarantor, entitled to the benefits of the Indenture and the Registration Rights
Agreement, and enforceable against each Guarantor in accordance with their
terms, except that the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity).
     9. The Exchange Notes have been duly authorized by the Company for issuance
and, when executed and delivered by the Company and authenticated by the Trustee
in accordance with the terms of the Exchange Offer and the Indenture, the
Exchange Notes will be valid and legally binding obligations of the Company,
entitled to the benefits of the Indenture and the Registration Rights Agreement,
and enforceable against the Company in accordance with their terms, except that
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity).
     10. The Guarantees of the Exchange Notes have been duly authorized by each
of the Guarantors and, when executed and delivered in accordance with the terms
of the Indenture and when the Exchange Notes have been issued by the Company and
authenticated by the Trustee in accordance with the terms of the Exchange Offer
and the Indenture, the Guarantees of the Exchange Notes will be valid and
legally binding obligations of each Guarantor, entitled to the benefits of the
Indenture and the Registration Rights Agreement, and enforceable against each
Guarantor in accordance with their terms, except that the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).

 



--------------------------------------------------------------------------------



 



     11. Each of the Indenture, the Additional Notes, the Guarantees of the
Additional Notes, and the Registration Rights Agreement conforms in all material
respects to the descriptions thereof contained in the Offering Memorandum.
     12. The statements in the Offering Memorandum under the captions
“Description of Notes,” insofar as such statements constitute summaries of
certain provisions of documents referred to therein and reviewed by us, fairly
summarize such provisions in all material respects.
     13. The statements in the Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” insofar as such statements
constitute matters of law or legal conclusions, fairly summarize the matters
referred to therein in all material respects.
     14. The (a) execution, delivery and performance by the Company and each of
the Guarantors of the Purchase Agreement and each of the other Offering
Documents to which any of them is a party, and the performance by the Company
and each of the Guarantors of their respective obligations thereunder,
(b) issuance and sale of the Notes and the issuance of the Guarantees and (c)
consummation by the Company of the transactions described in the Offering
Memorandum under the caption “Use of Proceeds,” do not and will not (i) violate
or result in a breach of any of the terms and provisions of, or constitute a
default (or an event that with notice or lapse of time, or both, would
constitute a default) under, any of the agreements identified on Exhibit A
hereto or (ii) violate or conflict with the Certificate of Incorporation,
bylaws, or operating agreement of Parent or any Subsidiary, any statute, rule or
regulation applicable to Parent or any Subsidiary or any of their respective
properties or assets, or, to our knowledge, any of the judgments, orders or
decrees identified on Exhibit B. Subject to the assumptions set forth in
paragraph 16, no consent, approval, authorization or qualification of or with
any federal or state court or governmental or administrative agency or body is
required for the issue and sale of the Additional Notes, the issue of the
Exchange Notes, the issue of the respective Guarantees, the execution and
delivery by the Company and the Guarantors of the Purchase Agreement and the
other Offering Documents to which each is a party, the consummation by the
Company and the Guarantors of the transactions contemplated thereby or the
performance by the Company or any of the Guarantors of their obligations
thereunder, except for (i) such as have been or shall be obtained under the
Securities Act or the Trust Indenture Act, or otherwise in connection with the
obligations of the Company and the Guarantors under the Registration Rights
Agreement and (ii) such as may be required under state securities or blue sky
laws in connection with the purchase and distribution of the Securities (as to
which we express no opinion).
     15. To our knowledge, other than as set forth in the Offering Memorandum,
there is no judicial, regulatory or other legal or governmental proceeding,
action, suit, or investigation before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending to which
Parent or any Subsidiary is a party or of which the business or property of
Parent or any Subsidiary is the subject that would reasonably be expected to
have a Material Adverse Effect.
     16. Assuming (a) compliance by the Initial Purchaser, the Company and the
Guarantors with their respective covenants set forth in the Purchase Agreement,
(b) the accuracy of the representations and warranties made in accordance with
the Purchase Agreement and the Offering Memorandum by purchasers who buy the
Additional Notes in the Exempt Resales, (c)

 



--------------------------------------------------------------------------------



 



the compliance by the Initial Purchaser with the offering and transfer
procedures and restrictions described in the Offering Memorandum, and (d) the
representations of the Initial Purchaser, the Company and the Guarantors are
true and correct, it is not necessary in connection with the offer, sale and
delivery of the Additional Notes to the Initial Purchasers pursuant to the
Purchase Agreement, in the manner contemplated by the Purchase Agreement and
described in the Offering Memorandum, or in connection with the Exempt Resales,
to register the Securities under the Securities Act, or to qualify the Indenture
under the Trust Indenture Act.
     17. To our knowledge, when the Additional Notes and the Guarantees thereof
are issued and delivered pursuant to the Purchase Agreement and the Indenture,
other than the Initial Notes, no Additional Notes or Guarantees thereof will be
of the same class (within the meaning of Rule 144A) as securities of the Company
or any Guarantor that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated interdealer quotation system.
     18. None of Parent or any Subsidiary is, and after giving effect to the
sale of the Additional Notes and the application of the net proceeds thereof as
described in the Offering Memorandum will be, required to register as an
“investment company” under the Investment Company Act.
     19. To our knowledge, no stop order preventing the use of the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by the Purchase Agreement are subject to
the registration requirements of the Securities Act, has been issued.
               We have participated in conferences with officers and
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors and with your
representatives and with your counsel, at which the contents of the Preliminary
Offering Memorandum, the Disclosure Package and the Offering Memorandum and
related matters were discussed and, although we have not verified such
information and are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Preliminary Offering Memorandum, the Disclosure Package, the Offering Memorandum
or any Free Writing Offering Document (except to the extent set forth in
paragraphs 12 and 13 above), no facts have come to our attention which lead us
to believe that (i) the Disclosure Package (including the information explicitly
incorporated by reference therein) as of the Applicable Time and (ii) the
Offering Memorandum (including the information explicity incorporated by
reference therein) as of its date and as of the Closing Date, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that we express no belief or opinion with
respect to the financial statements, the notes thereto and the auditors’ report
thereon, and the related schedules and other financial and accounting data
included or incorporated by reference therein or omitted therefrom).
          The opinions set forth above are subject to the following
qualifications and limitations:

 



--------------------------------------------------------------------------------



 



          (a) We express no opinion as to the enforceability of any provision in
the Offering Documents, to the extent relating to: (i) any failure to comply
with requirements concerning notices, relating to delay or omission to enforce
rights or remedies or purporting to waive or affect rights, claims, defenses or
other benefits to the extent that any of the same cannot be waived or so
affected under applicable law; (ii) indemnities or exculpation from liability to
the extent prohibited by federal or state laws and the public policies
underlying those laws or that might require indemnification for, or exculpation
from liability on account of, negligence, willful misconduct, unlawful acts,
fraud or illegality of an indemnified or exculpated party; (iii) requirements
that all amendments, waivers and terminations be in writing; (iv) the disregard
of any course of dealing between the parties; (v) an attempt to confer subject
matter jurisdiction on any court; (vi) methods or procedures for service of
process, restricting access to courts or purporting to establish venue;
(vii) the establishment of evidentiary standards; (viii) powers of attorney; and
(ix) the severability of unenforceable provisions from the Offering Documents to
the extent that the enforcement of remaining provisions would frustrate the
fundamental intent of the parties.
          (b) Certain of the remedial, waiver, consent and other provisions of
the Offering Documents may be unenforceable under existing laws or judicial
decisions. However, subject to the other express qualifications contained
herein, such laws or judicial decisions would not, in our opinion, substantially
interfere with the practical realization of the principal benefits expressed in
the Offering Documents, except for the economic consequences of any procedural
delay that might result from such laws or decisions.
          (c) Our opinions expressed in paragraphs 14 and 15 above are limited
to those laws, rules and regulations that in our experience are customarily
applicable to the Company and the Guarantors and to transactions of the type
contemplated by the Offering Documents.
          (d) No opinion is expressed above as to the compliance or
non-compliance of the Company or any Guarantor with, or the enforceability of
any Offering Transaction Document under, the Communications Act and the rules,
regulations, policies, decisions and orders promulgated thereunder by the
Federal Communications Commission (“FCC”), or any other telecommunications
regulatory law, rule or regulation. In this connection, we refer you to the
opinion letter of even date herewith delivered to you by Paul, Hastings,
Janofsky & Walker LLP, special FCC counsel to the Company, and the opinions
contained therein.
          (e) Our opinions in clause (i) of paragraph 14 above are limited in
that we express no opinion with respect to any breach or violation of, or
default under any agreement identified on Exhibit A (i) not readily
ascertainable from the face of any such agreement, (ii) arising under or based
on any cross-default provision insofar as it relates to a default under an
agreement that is not an agreement identified on Exhibit A or (iii) arising
under or based on any covenant of a financial or numerical nature or requiring
computation.
          (f) Any reference herein to our knowledge shall mean the current
conscious awareness of our attorneys who have prepared this opinion, signed this
opinion or been actively involved in assisting and advising the Company in
connection with the preparation of the Disclosure Package and the Offering
Memorandum, the execution and delivery of the Offering Documents.

 



--------------------------------------------------------------------------------



 



     The opinions set forth above are limited in all respects to matters of the
laws of the States of New York, the General Corporation Law of the State of
Delaware, the Delaware Revised Limited Liability Company Act and applicable
federal law. This opinion is being furnished to you solely for your use and may
not be relied on by any other person or for any other purpose. This opinion
speaks as of the date hereof, and we hereby disclaim any obligation to update
this opinion.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Exhibit A
Material Agreements

1.   General Purchase Agreement, effective as of June 6, 2005, by and between
MetroPCS Wireless and Lucent Technologies Inc., and all amendments thereto.   2.
  Amended and Restated Services Agreement, executed on December 15, 2005 as of
November 24, 2004, by and between Royal Street and MetroPCS Wireless, Inc.,
including all amendments and waivers thereto.   3.   Second Amended and Restated
Credit Agreement, executed on December 15, 2005 as of December 22, 2004, by and
among MetroPCS Wireless, Inc. and Royal Street Communications, LLC, including
all amendments and waivers thereto.   4.   Amended and Restated Pledge
Agreement, executed on December 15, 2005 as of December 22, 2004, by and between
Royal Street and MetroPCS Wireless, Inc., including all amendments and waivers
thereto.   5.   Amended and Restated Security Agreement, executed on
December 15, 2005 as of December 22, 2004, by and between Royal Street and
MetroPCS Wireless, Inc., including all amendments and waivers thereto.   6.  
Amended and Restated Limited Liability Company Agreement of Royal Street,
executed on December 15, 2005 as of November 24, 2004 by and between C9
Wireless, LLC, GWI PCS1, Inc., and MetroPCS Wireless, Inc., including all
amendments and waivers thereto.   7.   Master Equipment and Facilities Lease
Agreement, executed as of May 17, 2006, by and between Royal Street and MetroPCS
Wireless, Inc., including all amendments and waivers thereto.   8.   Amended and
Restated Credit Agreement, dated as of February 20, 2007, among MetroPCS
Wireless, Inc, as borrower, the several lenders from time to time parties
thereto, Bear Stearns Corporate Lending Inc., as administrative agent and
syndication agent, Bear, Stearns & Co. Inc., as sole lead arranger and joint
book runner, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runner and Banc of America Securities LLC, as joint book runner.   9.   Purchase
Agreement, dated October 26, 2006, among MetroPCS Wireless, Inc., the Guarantors
as defined therein and Bear, Stearns & Co. Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Banc of America Securities LLC.   10.   Registration
Rights Agreement, dated as of November 3, 2006, by and among MetroPCS Wireless,
Inc., the Guarantors as defined therein and Bear, Stearns & Co. Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Banc of America Securities LLC.  
11.   Indenture, dated as of November 3, 2006, among MetroPCS Wireless, Inc.,
the Guarantors as defined therein and The Bank of New York, as trustee.   12.  
Supplemental Indenture, dated as of February 6, 2007, among the Guaranteeing
Subsidiaries as defined therein, the other Guarantors as defined in the
Indenture referred to therein and The Bank of New York Trust Company, N.A., as
trustee under the Indenture referred to therein.

 



--------------------------------------------------------------------------------



 



13.   Rights Agreement, dated as of March 29, 2007, between MetroPCS
Communications, Inc. and American Stock Transfer & Trust Company, as Rights
Agent, which includes the form of Certificate of Designation of Series A Junior
Participating Preferred Stock of MetroPCS Communications, Inc. as Exhibit A, the
form of Rights Certificate as Exhibit B and the Summary of Rights as Exhibit C.
  14.   Registration Rights Agreement, effective as of April 24, 2007, by and
among MetroPCS Communications, Inc. and the stockholders listed therein.

 



--------------------------------------------------------------------------------



 



Exhibit B
Orders
None.

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Opinion of Paul, Hastings, Janofsky & Walker LLP

June 6, 2007   57739.00011

Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179

         
 
  Re:   Purchase Agreement, dated May 31, 2007 (the “Purchase Agreement”), by
and between MetroPCS Wireless, Inc., a Delaware corporation (the “Company”) the
guarantors party thereto, and Bear, Stearns & Co. Inc. (the “Initial Purchaser”)

Ladies and Gentlemen:
     We have acted as special federal communications regulatory counsel to the
Company in connection with the above-referenced Purchase Agreement. Except as
otherwise defined herein, capitalized terms used in this opinion shall have the
same meanings herein as in the Purchase Agreement. This opinion is being
delivered to you at the request of the Company pursuant to Section 10(f)(ii) of
the Purchase Agreement.
     This opinion is based, as to matters of law, solely upon the Communications
Act of 1934, as amended, and the rules, regulations, published policies,
published decisions, and published orders of the FCC promulgated thereunder (the
Communications Act of 1934, as amended, and such rules, regulations, published
policies, published decisions, and published orders are referred to collectively
hereinafter as the “Communications Laws”) as of the date of this opinion. We
express no opinion with respect to any other law, statute, rule, regulation,
ordinance, decision, judgment, decree, legal requirement, or legal authority
whatsoever. Our opinion does not address the effect, if any, of pending
legislation, pending FCC rulemaking proceedings, or other pending proceedings or
matters before the FCC or the courts to which the Company is not a specific
party of record.
     For purposes of rendering this opinion, with respect to factual matters we
have relied solely upon (a) an examination of the electronic files of the FCC
that were available for our inspection on May 31, 2007 relating to the FCC
licenses held by the Company and its Subsidiaries (which files may not include
all of the records of the FCC pertaining to the FCC licenses held by the Company
and its Subsidiaries); (b) the representations and warranties of the Company and
the Guarantors set forth in the Purchase Agreement; (c) a certificate of a
responsible officer of the Company; (d) a review of our own files with respect
to the Company and the FCC licenses held by the Company and its Subsidiaries;
and (e) statements made by the Company in the Offering Memorandum.
     Apart from the materials described in the immediately preceding paragraph,
we have not examined, nor have we been asked to examine, any other document or
instrument in connection

 



--------------------------------------------------------------------------------



 



with the preparation and delivery of this opinion, and no inference to the
contrary should be drawn from the fact of our representation of the Company.
     We have assumed, without independent verification, (a) the accuracy and
completeness of all statements of fact contained in the documents that we have
examined; (b) the genuineness of all signatures appearing on the documents that
we have examined; (c) the authenticity of all documents that have been submitted
to us as originals; (d) the conformity to authentic original documents of any
documents submitted to us as certified, conformed, or photostatic copies; and
(e) the legal capacity of all persons purporting to execute the documents
examined by us. We have further assumed the due authorization, execution, and
delivery of each of such documents by, or on behalf of, all parties thereto, the
validity and binding effect of the Purchase Agreement, the enforceability
thereof against all parties thereto, and that there is no course of dealing
between or among the parties to the Purchase Agreement that could be construed
to modify the terms and provisions set forth therein. We also have assumed that
the files of the FCC that we examined on May 31, 2007 were current, accurate and
complete in all respects material to the opinions hereinafter set forth. We also
have assumed, with your permission, that the version of the Purchase Agreement
as executed by the parties thereto conforms to the version presented to us as
the final version for our review in all respects material to the opinions
expressed herein.
     We call your attention to the fact that we have made no inspection of the
assets or the operations of the Company or any of the Guarantors, and our
understanding of the nature and extent of those assets and operations is based
solely upon representations made by the Company and the Guarantors in the
Purchase Agreement and in the above-referenced certificate of a responsible
officer of the Company. We further call your attention to the fact that we have
not examined the docket files of any court or any paper file of the FCC in
connection with our preparation and delivery of this opinion.
          As used in this letter, the expression “our knowledge” or expressions
of similar import mean the actual, present knowledge of those attorneys
currently in this law firm who have devoted significant attention to the
representation of the Company with respect to the Purchase Agreement.
     Based upon and subject to the foregoing, and subject to the other
limitations, reservations, assumptions, exceptions, and qualifications set forth
elsewhere herein, we are of the opinion that:
     1. The execution and delivery by the Company, and the performance by the
Company of its obligations under and in accordance with the terms, of the
Purchase Agreement and Offering Memorandum do not cause the Company to violate
the Communications Laws and do not require any consent or approval of, or
registration or filing with, or any other action by, the FCC.
     2. Each Subsidiary of the Company holds the FCC license or licenses
identified on Attachment 1 hereto as being held by such Subsidiary (the
“Licenses”). The Licenses are in full force and effect. The Licenses are not
subject to any conditions other than those that: (a) appear on the Licenses; or
(b) are imposed by the FCC in the ordinary course upon broadband personal
communications services or advanced wireless services licenses of similar
character.

 



--------------------------------------------------------------------------------



 



     3. To our knowledge, there are no actions, suits, investigations, or other
administrative proceedings pending or overtly threatened in writing by or before
the FCC against the Company, its Subsidiaries, or the Licenses that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, except as set forth in the Offering Memorandum or the Disclosure
Package.
     4. To our knowledge, the Company and each Subsidiary of the Company have
timely filed with the FCC all material applications and reports as are required
under the Communications Laws, where the failure to do so would reasonably be
expected to have a Material Adverse Effect.
     5. The statements in the Offering Memorandum under the captions “Risks
Related to Legal and Regulatory Matters,” “Federal Regulation,” “General
Licensing Requirements and Broadband Spectrum Allocations,” and “General
Regulatory Obligations,” insofar as such statements constitute a summary of
matters of law pertaining to the Business under the Communications Laws, fairly
summarize in all material respects such legal matters as of the date hereof.
     This opinion is rendered solely to you in connection with the transactions
contemplated in the Purchase Agreement. This opinion may not be relied upon by
you for any other purpose, or furnished to, filed with, quoted to, or relied
upon by, any other person or entity without our prior written consent; provided,
however, that our prior written consent shall not be required in order for you
to furnish a copy of this opinion upon request to (a) any bank examiner,
insurance examiner or any other regulatory authority with jurisdiction over the
business of the Trustee or the Initial Purchaser, or (b) any prospective or
actual assignees (each an “Assignee”) of, and prospective or actual participants
(each a “Participant”) in the interests of, the Trustee or the Initial
Purchaser, and their respective accountants and counsel. Any Person who is, or
who shall hereafter become, an Assignee or Participant may rely upon this
opinion without our prior written consent, provided that at and as of the time
that such Person is or becomes an Assignee or Participant (y) such Person is not
then, nor has been, in any matter substantially related to the transactions
contemplated in the Purchase Agreement or to the Company, a client of this firm,
or (z) if such Person then is, or has been, in any matter substantially related
to the transactions contemplated in the Purchase Agreement or to the Company, a
client of this firm, any actual or potential professional conflicts of interest
on the part of this firm resulting from our representation of such Person and
our role as the giver of this opinion shall be waived in writing by such Person
as a condition precedent to such Person being allowed to rely upon this opinion.
Any disclosure of this opinion, in whole or in part, to any Person pursuant to
this paragraph shall be on the condition and with the understanding that
(i) this opinion speaks only as of the date hereof, (ii) we have no
responsibility or obligation to update this letter, to consider its facts or any
other developments of which we may later become aware, and (iii) any reliance by
such Person who is or becomes an Assignee or Participant must be actual and
reasonable under the circumstances existing at the time such Person becomes an
Assignee or Participant, including any changes in law, facts or any other
developments known to or reasonably knowable by such Person at such time.

 



--------------------------------------------------------------------------------



 



     This opinion is rendered as of the date hereof, and we do not undertake to
advise you of matters which occur or which may come to our attention subsequent
to the date hereof and which may affect the opinions expressed herein.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Opinion of Patton Boggs LLP
     1. Royal Street (a) is a limited liability company duly formed, validly
existing, and in good standing under the laws of its jurisdiction of
organization and (b) to our knowledge, has the limited liability company power
and authority to own its properties and conduct its business as currently
conducted.
     2. To our knowledge, all of the outstanding equity securities of Royal
Street that are owned of record by MetroPCS Wireless, Inc. (“MetroPCS”) are
owned free and clear of all Liens except for the Liens created pursuant to the
Loan Documents and have not been issued in violation of any preemptive or
similar rights under (i) the Royal Street’s organizational documents or (ii) the
laws of its jurisdiction of organization. To our knowledge, there are (i) no
outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or other instruments or agreements of any character obligating Royal
Street to issue any equity interest of Royal Street or any securities
convertible into or evidencing the right to purchase or subscribe for any such
equity interest of Royal Street, and (ii) other than the limited liability
company agreement of Royal Street, no agreements with respect to the voting,
sale or transfer of any shares of capital stock of Royal Street.
     (1) Royal Street is not required to register as an “investment company”
under the Investment Company Act.

 